 
Exhibit 10.13

 


 
US$1,000,000,000
 
FIVE-YEAR CREDIT AGREEMENT
 
dated as of
 
November 10, 2011,
 
among
 
DOVER CORPORATION,
 
The BORROWING SUBSIDIARIES Party Hereto,
 
The LENDERS Party Hereto,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
_______________________
 
BANK OF AMERICA, N.A. and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
 
J.P. MORGAN SECURITIES LLC,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
 
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
 


 


















 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Page
 
ARTICLE
 
DEFINITIONS



 
SECTION 1.01. Definitions
1
 
SECTION 1.02. Accounting Terms and Determinations
10
 
SECTION 1.03. Classification of Loans and Borrowings
10
 
SECTION 1.04. Exchange Rates
10
 
SECTION 1.05. Terms Generally
11


ARTICLE II
 
THE CREDITS



 
SECTION 2.01. Commitments to Lend
11
 
SECTION 2.02. Notice of Borrowing
11
 
SECTION 2.03. Notice to Lenders; Funding of Loans.
12
 
SECTION 2.04. Repayment of Loans; Evidence of Debt
12
 
SECTION 2.05. Maturity of Loans
13
 
SECTION 2.06. Interest Rates
13
 
SECTION 2.07. Interest Elections
13
 
SECTION 2.08. Facility Fees
14
 
SECTION 2.09. Optional Termination or Reduction of Commitments
14
 
SECTION 2.10. Mandatory Termination of Commitments
14
 
SECTION 2.11. Prepayments
14
 
SECTION 2.12. General Provisions as to Payments.
15
 
SECTION 2.13. Funding Losses
15
 
SECTION 2.14. Computation of Interest and Fees
15
 
SECTION 2.15. Borrowing Subsidiaries
16
 
SECTION 2.16. Foreign Subsidiary Costs
16
 
SECTION 2.17. Additional Reserve Costs
16
 
SECTION 2.18. Increase in Commitments
17
 
SECTION 2.19. No Double Payment
17
 
SECTION 2.20. Special Arrangements in Respect of Designated Foreign Currency
Borrowings
17
 
SECTION 2.21. Defaulting Lenders
17


ARTICLE III
 
REPRESENTATIONS AND WARRANTIES



 
SECTION 3.01. Corporate Existence and Power
18
 
SECTION 3.02. Corporate and Governmental Authorization; No Contravention
18
 
SECTION 3.03. Binding Effect
18
 
SECTION 3.04. Financial Information; No Material Adverse Change.
18
 
SECTION 3.05. Litigation[
18
 
SECTION 3.06. Compliance with ERISA
19
 
SECTION 3.07. Environmental Matters
19
 
SECTION 3.08. Taxes
19
 
SECTION 3.09. Subsidiaries
19
 
SECTION 3.10. Not an Investment Company
19
 
SECTION 3.11. Full Disclosure
19
 
SECTION 3.12. Federal Reserve Regulations
19

 
 

--------------------------------------------------------------------------------

 
ARTICLE IV
 
CONDITIONS



 
SECTION 4.01. Effectiveness
20
 
SECTION 4.02. Each Credit Event
21
 
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary
21


ARTICLE V
 
COVENANTS



 
SECTION 5.01. Information
22
 
SECTION 5.02. Payment of Obligations
23
 
SECTION 5.03. Maintenance of Property; Insurance
23
 
SECTION 5.04. Conduct of Business and Maintenance of Existence
23
 
SECTION 5.05. Compliance with Laws
24
 
SECTION 5.06. Inspection of Property, Books and Records
24
 
SECTION 5.07. Interest Coverage and Debt Ratios.
24
 
SECTION 5.08. Negative Pledge
24
 
SECTION 5.09. Consolidations, Mergers and Sales of Assets
24
 
SECTION 5.10. Use of Proceeds
24

 
ARTICLE VI
 
EVENTS OF DEFAULT



 
SECTION 6.01. Events of Default
25
 
SECTION 6.02. Notice of Default
26

 
ARTICLE VII
 
THE AGENT



 
SECTION 7.01. Appointment and Authorization
27
 
SECTION 7.02. Agent and Affiliates
27
 
SECTION 7.03. Action by Agent
27
 
SECTION 7.04. Consultation with Experts
27
 
SECTION 7.05. Liability of Agent
27
 
SECTION 7.06. Indemnification
27
 
SECTION 7.07. Credit Decision
28
 
SECTION 7.08. Successor Agent
28
 
SECTION 7.09. Agent’s Fee
28
 
SECTION 7.10. Arrangers and Syndication Agents
28
 
SECTION 7.11. Agent Designees
28

 
 

--------------------------------------------------------------------------------

 
ARTICLE VIII
 
CHANGE IN CIRCUMSTANCES



 
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair
29
 
SECTION 8.02. Illegality
29
 
SECTION 8.03. Increased Cost and Reduced Return
29
 
SECTION 8.04. Taxes
30
 
SECTION 8.05. ABR Loans Substituted for Affected Eurocurrency Loans
32
 
SECTION 8.06. Substitution of Lender
32

 
ARTICLE IX
 
GUARANTEE
 
 
 
ARTICLE X

 
MISCELLANEOUS



 
SECTION 10.01. Notices
34
 
SECTION 10.02. No Waivers
34
 
SECTION 10.03. Expenses; Indemnification
34
 
SECTION 10.04. Sharing of Set-Offs
35
 
SECTION 10.05. Amendments and Waivers
35
 
SECTION 10.06. Successors and Assigns
35
 
SECTION 10.07. Collateral
37
 
SECTION 10.08. Governing Law; Submission to Jurisdiction; Consent to Service of
Process
37
 
SECTION 10.09. Counterparts; Integration; Effectiveness
38
 
SECTION 10.10. WAIVER OF JURY TRIAL
38
 
SECTION 10.11. Conversion of Currencies
38
 
SECTION 10.12. Interest Rate Limitation
39
 
SECTION 10.13. USA Patriot Act
39
 
SECTION 10.14. Confidentiality
39
 
SECTION 10.15. No Fiduciary Relationship
39
 
SECTION 10.16. Headings
39
 
SECTION 10.17. Severability
39
 
SECTION 10.18. Non-Public Information
39

 


Schedule 2.01 -
Commitments
Exhibit A -
Form of Assignment and Assumption
Exhibit B-1 -
Form of Borrowing Subsidiary Agreement
Exhibit B-2 -
Form of Borrowing Subsidiary Termination
Exhibit C -
Mandatory Costs Rate
Exhibit D -
Opinion of Counsel for the Company
Exhibit E -
Borrowing Subsidiary Opinion
Exhibit F -
Form of Note
Exhibit G -
Form of Accession Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
        FIVE-YEAR CREDIT AGREEMENT dated as of November 10, 2011 (this
“Agreement”), among DOVER CORPORATION, the BORROWING SUBSIDIARIES from time to
time party hereto, the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Agent.
 
The Company (such term, and each other capitalized term used and not otherwise
defined in these recitals having the meaning assigned to it in Article I) has
requested the Lenders to extend credit to enable the Borrowers to borrow on a
revolving credit basis on and after the date hereof and at any time and from
time to time prior to the Maturity Date a principal amount not in excess of the
US Dollar Equivalent of US$1,000,000,000 at any time outstanding.  The proceeds
of borrowings hereunder are to be used for working capital and general corporate
purposes.
 
The Lenders are willing to extend such credit to the Borrowers on the terms and
subject to the conditions herein set forth.
 
Accordingly, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01. Definitions.  The following terms, as used herein, have the
following meanings:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate per
annum determined by reference to the Alternate Base Rate.
 
“Accession Agreement” has the meaning set forth in Section 2.18.
 
“Adjusted European Interbank Offered Rate” applicable to any Eurocurrency
Borrowing denominated in Euro for any Interest Period means a rate per annum
(rounded upward, if necessary, to the next higher 1/100 of 1%) equal to the
European Interbank Offered Rate for Euro for such Interest Period.
 
“Adjusted London Interbank Offered Rate” applicable to any Eurocurrency
Borrowing denominated in US Dollars for any Interest Period means a rate per
annum (rounded upward, if necessary, to the next higher 1/100 of 1%) equal to
(a) the London Interbank Offered Rate for the applicable currency for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
with respect to any Eurocurrency Borrowing denominated in Sterling, the Adjusted
London Interbank Offered Rate means a rate per annum (rounded upward, if
necessary, to the next higher 1/100 of 1%) equal to the London Interbank Offered
Rate for Sterling for such Interest Period.
 
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form supplied by the Agent and submitted to
the Agent (with a copy to the Company) duly completed by such Lender.
 
“Affiliate” means, at any time, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified at such
time.
 
“Agent” means JPMCB in its capacity as administrative agent for the Lenders
hereunder, and its successors in such capacity, together with, to the extent
provided in Section 7.11, any Agent Designee.
 
“Agent Designee” has the meaning set forth in Section 7.11.
 
“Agreement” has the meaning specified in the preamble hereto.
 
“Agreement Currency” has the meaning set forth in Section 10.11(b).
 
“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus ½ of 1% and (c) the Adjusted London Interbank Offered Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in US Dollars with a maturity of one month plus 1%.  For purposes
of clause (c) above, the Adjusted London Interbank Offered Rate on any day shall
be based on the rate per annum appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Agent from time to time
for purposes of providing quotations of interest rates applicable to deposits in
US Dollars in the London interbank market) at approximately 11:00 a.m., London
time, on such day for deposits in US Dollars with a maturity of one month.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted London Interbank Offered Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted London Interbank Offered
Rate, respectively.
 
 
1

--------------------------------------------------------------------------------

 
“Alternate US Dollar Loan” shall mean a Loan denominated in US Dollars made by a
Specified Increasing Lender as provided in Section 2.20.
 
“Applicable Creditor” has the meaning set forth in Section 10.11(b).
 
“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office and (b) in the case of its
Eurocurrency Loans, its Eurocurrency Lending Office.
 
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread”, or “Facility Fee Rate”, as the case may be,
based upon the ratings by S&P and Moody’s, respectively, applicable on such date
to the Index Debt:
 


Index Debt Ratings
Eurocurrency Spread
ABR Spread
Facility Fee Rate
Category 1
Aa3/AA- or higher
0.565%
0.000%
0.060%
Category 2
A1/A+
0.680%
0.000%
0.070%
Category 3
A2/A
0.795%
0.000%
0.080%
Category 4
A3/A-
0.900%
0.000%
0.100%
Category 5
Baa1/BBB+
1.000%
0.000%
0.125%
Category 6
Baa2/BBB or lower
1.225%
0.225%
0.150%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless (A) one of the two ratings is two or
more Categories lower than the other and neither rating is in Category 6, in
which case the Applicable Rate shall be determined by reference to the Category
next below that of the higher of the two ratings or (B) either rating is or is
deemed to be in Category 6, in which case the Applicable Rate shall be
determined by reference to Category 6 and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency.  Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.  If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
 
“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Wells Fargo Securities, LLC, in their capacities as the
joint lead arrangers and joint bookrunners for the credit facility provided for
herein.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 10.06, and accepted by the Agent, in the form of Exhibit A.
 
“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any such proceeding
or appointment; provided that, for the avoidance of doubt, a Bankruptcy Event
shall not result solely by virtue of (i) any ownership interest, or the
acquisition of any ownership interest, in such Person by a Governmental
Authority or (ii) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by a
Government Authority under or based on the law of the country where such Lender
is subject to home jurisdiction supervision if applicable law requires that such
appointment not be publicly disclosed, in any such case where such action does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States of America or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any agreements made by
such Person.
 
 
2

--------------------------------------------------------------------------------

 
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
 
“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States.
 
“Borrower” means the Company or any Borrowing Subsidiary.
 
“Borrowing” means Loans of the same Type, in the same currency and to the same
Borrower made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.
 
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$10,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, the smallest amount of such Designated Foreign
Currency that has a US Dollar Equivalent of at least US$10,000,000.
 
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Designated Foreign Currency, 1,000,000 units of such currency.
 
“Borrowing Subsidiary” means, at any time, each Subsidiary that (a) is named on
the signature pages to this Agreement or (b) has been designated as a Borrowing
Subsidiary by the Company pursuant to Section 2.15, and that has not ceased to
be a Borrowing Subsidiary as provided in such Section.
 
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.
 
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan bearing interest by reference to the Adjusted London Interbank Offered
Rate, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market or any day on which banks in London are not open for general business and
(b) when used in connection with a Eurocurrency Loan bearing interest by
reference to the Adjusted European Interbank Offered Rate, the term “Business
Day” shall also exclude any day on which the TARGET 2 payment system is not open
for the settlement of payments in Euro or any day on which banks in London are
not open for general business.
 
“Calculation Date” means (a) the last Business Day of each calendar quarter, if
any Borrowing denominated in a Designated Foreign Currency shall be outstanding
on such day, and (b) with respect to a requested new Borrowing denominated in a
Designated Foreign Currency, the day that is two Business Days immediately
preceding the date on which such Borrowing is to be made; provided that the
Agent may in addition designate the last day of any other month as a Calculation
Date if it reasonably determines that there has been more than usual volatility
in the applicable foreign currency markets.
 
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
 
“Charges” has the meaning set forth in Section 10.12.
 
“Closing Date” means the date on or after the Effective Date on which the Agent
shall have received the documents specified in or pursuant to Section 4.01.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, denominated in US Dollars and expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 or 2.10, (b)  increased from time to time pursuant to
Section 2.18 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.06.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or the Accession Agreement pursuant to which such Lender shall
have assumed or acquired its Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Commitments is US$1,000,000,000.
 
“Company” means Dover Corporation, a Delaware corporation, its successors and
permitted assigns in accordance with Section 10.06.
 
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Net Interest Expense
for such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv) any
extraordinary non-cash charges for such period and (v) any non-cash charges for
such period related to plant closings or other restructurings of operations or
to the writedown of assets (excluding, for the avoidance of doubt, any additions
to bad debt reserves or bad debt expense and any such non-cash charge to the
extent it represents an accrual of or a reserve for cash expenditures in any
future period), and minus (b) without duplication and to the extent included in
determining such Consolidated Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.
 
3

--------------------------------------------------------------------------------

 
“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its Consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (but excluding therefrom any portion
thereof attributable to any noncontrolling interest in any Subsidiary); provided
that there shall be excluded (a) the income of any Subsidiary in which any
Person (other than the Company or any Subsidiary or any director holding
qualifying shares in compliance with applicable law) owns an Equity Interest,
except to the extent that the organizational documents and indentures,
agreements and other instruments binding upon such Subsidiary do not restrict
the ability of such Subsidiary to declare and pay dividends or other
distributions to the Company or any of the Subsidiaries in an amount at least
equal to such income, (b) the income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Company
or any Subsidiary or the date that such Person’s assets are acquired by the
Company or any Subsidiary and (c) without limiting anything in Section 1.02, the
net impact of cumulative changes to GAAP.
 
“Consolidated Net Interest Expense” means for any period for which such amount
is being determined, total interest expense (including that properly
attributable to Capital Leases in accordance with GAAP and amortization of debt
discount and debt issuance costs) of the Company and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, including all
capitalized interest, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financings and net
costs under interest rate protection agreements (including amortization of
discount) all as determined on a consolidated basis in accordance with GAAP,
minus the total interest income of the Company and its Consolidated Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Net Worth” means at any date the consolidated stockholders’ equity
of the Company and its Consolidated Subsidiaries determined as of such date.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date in accordance with GAAP.
 
“Control” means, for a specified Person, the possession, directly or indirectly
through one or more intermediaries, of the power to direct or cause the
direction of the management or policies of another Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling”,
“Controlled” and “Controls” have meanings correlative thereto.
 
“Debt” of any Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person as lessee under Capital Leases, (e) all
non-contingent obligations of such Person to reimburse any bank or other Person
in respect of amounts which, at such date, have been paid under a letter of
credit or similar instrument, (f) all Debt secured by a Lien on any asset of
such Person, whether or not such Debt is otherwise an obligation of such Person,
and (g) all Debt of others Guaranteed by such Person.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Loans, or (ii) to pay to the Agent or any Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Default) has not been satisfied, (b) has notified the Company, the Agent or any
Lender in writing, or has made a public statement, to the effect that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good-faith determination that a condition precedent
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) to funding a Loan cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent or any Lender made in good faith
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such requesting party’s receipt of such certification, or (d) has
become the subject of a Bankruptcy Event.
 
“Designated Foreign Currency” means Euro and Sterling.
 
“DFC Percentage” means, at any time, a fraction, expressed as a percentage, of
which the numerator is the aggregate amount of Designated Foreign Currency
Borrowings outstanding at such time and the denominator is the aggregate
Commitments of all the Lenders other than the Specified Increasing Lenders in
effect at such time.
 
“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending office by
notice to the Company and the Agent.
 
“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.09.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or the Company or any Subsidiary.
 
 
4

--------------------------------------------------------------------------------

 
“Environmental Laws” means any and all federal, state, local and foreign
governmental (whether executive, legislative or judicial) statutes, laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment or exposure to Hazardous Substances on human health or
to emissions, discharges or releases of pollutants, contaminants, Hazardous
Substances or wastes into the environment including, without limitation, ambient
air, surface water, ground water, or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, Hazardous Substances or
wastes or the clean-up or other remediation thereof.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interests.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” means the Company, any Consolidated Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any
Consolidated Subsidiary, are treated as a single employer under Section 414(b)
or (c) of the Internal Revenue Code.
 
“Euro” or “€” means the single currency of the European Union.
 
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted London Interbank Offered Rate
(in the case of Loans and Borrowings denominated in US Dollars or Sterling) or
the Adjusted European Interbank Offered Rate (in the case of Loans and
Borrowings denominated in Euro).
 
“Eurocurrency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Eurocurrency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by notice to the Company
and the Agent.  A Lender may designate different offices, branches or affiliates
as Eurocurrency Lending Offices with respect to Loans in US Dollars and
Designated Foreign Currencies.
 
“European Interbank Offered Rate” means, with respect to any Eurocurrency
Borrowing denominated in Euro for any Interest Period, the percentage per annum
determined by the Banking Federation of the European Union (as reflected on the
applicable Reuters screen (or any successor to or substitute for such service
providing rate quotations comparable to those currently provided by Reuters, as
determined by the Agent from time to time for purposes of providing quotations
of interest rates applicable to deposits in Euro in the European interbank
market) for such Interest Period, determined by the Agent as of approximately
11:00 a.m., Frankfurt time, on the Quotation Day for such Borrowing; provided
that to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “European Interbank Offered Rate”
shall be the arithmetic mean of the rates (rounded upwards to four decimal
places), supplied to the Agent at its request by the Reference Banks (or such of
the Reference Banks as shall supply such rates in response to such request),
quoted by the Reference Banks to leading banks in the Banking Federation of the
European Union for the offering of deposits in Euro for a period comparable to
the Interest Period for such Borrowing, in each case as of 11:00 a.m., London
time, on the Quotation Day for such Borrowing; provided further that if any such
rate is below zero, the “European Interbank Offered Rate” will be deemed to be
zero.
 
“Events of Default” has the meaning set forth in Section 6.01.
 
“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, the rate at which such Designated Foreign Currency may be exchanged
into US Dollars, as set forth at approximately 11:00 a.m., London time, on such
day on the Reuters World Currency Page for such Designated Foreign Currency.  In
the event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the Agent and the
Company.  In the absence of such an agreement, such Exchange Rate shall instead
be the arithmetic average of the spot rates of exchange quoted to the Agent by
reference banks (which shall be comprised of any three of the Agent and the
Syndication Agents, as shall be selected by the Agent) in the markets where such
reference banks’ foreign currency exchange operations in respect of such
Designated Foreign Currency are then being conducted, at or about 11:00 a.m.,
local time, on such date for the purchase of US Dollars for delivery two
Business Days later.  In the event that such arithmetic average shall be used
for the determination of the Exchange Rate, the Agent shall promptly indicate in
a notice to the Company the names of the reference banks selected by it and the
calculation details of such arithmetic average; provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Exchange Rate shall be the commercial market rate of exchange as determined by
the Agent by any reasonable method it deems appropriate to determine such rate
(and communicates to the Company), and such determination shall be conclusive
absent manifest error.
 
“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
November 9, 2007, among the Company, the Borrowing Subsidiaries party thereto,
the lenders named therein, Deutsche Bank Securities Inc., as Syndication Agent,
Bank of America, N.A., The Royal Bank of Scotland plc and Wachovia Bank,
National Association, as Documentation Agents, and JPMCB, as administrative
agent.
 
 
5

--------------------------------------------------------------------------------

 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.
 
“GAAP” means generally accepted accounting principles applied in the United
States.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
 
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (b) entered into for the purpose
of assuring in any other manner the obligee of such Debt of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.
 
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including but not limited to petroleum, its derivatives and
by-products.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.  The “principal amount” of any Hedging Agreement of the Company or
any Subsidiary at any time shall be deemed to be the aggregate amount at such
time of the payments that would be required to be made by the Company or such
Subsidiary in the event of any early termination at such time of such Hedging
Agreement.
 
“Increasing Lender” has the meaning set forth in Section 2.18.
 
“Indemnitee” has the meaning set forth in Section 10.03(b).
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
 
“Interest Election Request” means a request by the relevant Borrower (or the
Company on behalf of the applicable Borrowing Subsidiary) to convert or continue
a Borrowing in accordance with Section 2.07.
 
“Interest Period” means (a) with respect to each Eurocurrency Borrowing, each
period commencing on the date of such Borrowing or on the last day of the
preceding Interest Period applicable thereto and ending one, two, three or six
months thereafter, as the applicable Borrower may elect in the applicable Notice
of Borrowing or Interest Election Request; provided that:
 
(i)  any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)  any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
 
(iii)  no Interest Period shall end after the Maturity Date.
 
 
6

--------------------------------------------------------------------------------

 
(b)  with respect to each ABR Borrowing, each period commencing on the date of
such Borrowing or on the last day of the preceding Interest Period applicable
thereto and ending on the last day of each March, June, September and December
thereafter; provided that:
 
(i)  any Interest Period which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; and
 
(ii)  any Interest Period which would otherwise end after the Maturity Date
shall end on the Maturity Date.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
 
“JPMCB” means JPMorgan Chase Bank, N.A.
 
“Judgment Currency” has the meaning set forth in Section 10.11(b).
 
“Lender” means each Person listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.18, other than any such Person that shall have ceased to
be a party hereto pursuant to Section 10.06(c).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge or
security interest, or any encumbrance or other type of preferential arrangement
that has the practical effect of creating a security interest, in respect of
such asset.  For the purposes of this Agreement, the Company or any Subsidiary
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
 
“Loan” means a loan made by a Lender to a Borrower hereunder.
 
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, each Accession Agreement and each promissory
note delivered pursuant to this Agreement.
 
“London Interbank Offered Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, the rate per annum determined by the Agent as
of approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers’ Association Interest Settlement
Rates for deposits in the currency of such Borrowing (as reflected on the
applicable Reuters “LIBOR01” screen (or on any successor or substitute screen
provided by Reuters, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such screen,
as determined by the Agent from time to time for purposes of providing
quotations of interest rates applicable to currency deposits in the London
interbank market), for a period equal to such Interest Period; provided that, to
the extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “London Interbank Offered Rate” shall be the
average (rounded upward, if necessary, to the next 1/100 of 1%) of the
respective interest rates per annum at which deposits in the currency of such
Borrowing are offered for such Interest Period to major banks in the London
interbank market by JPMCB at approximately 11:00 a.m., London time, on the
Quotation Day for such Interest Period; provided further that if any such rate
is below zero, the “London Interbank Offered Rate” will be deemed to be zero.
 
“Mandatory Costs Rate” has the meaning set forth in Exhibit C hereto.
 
“Material Debt” means (other than any amounts owed hereunder) Debt of the
Company and/or one or more of its Subsidiaries, arising in one or more related
or unrelated transactions, in an aggregate principal amount exceeding the US
Dollar Equivalent of US$75,000,000.
 
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of US$75,000,000.
 
“Material Subsidiary” means at any time (a) any Borrowing Subsidiary or (b) any
other Subsidiary, except Subsidiaries which, if aggregated and considered as a
single Subsidiary, would not meet the definition of a “significant subsidiary”
contained as of the date hereof in Regulation S-X of the Securities and Exchange
Commission.
 
 
7

--------------------------------------------------------------------------------

 
“Maturity Date” means November 10, 2016.
 
“Maximum Rate” has the meaning set forth in Section 10.12.
 
“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.
 
“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which (i) any member of the ERISA Group is
then making or accruing an obligation to make contributions or (ii) at any time
within the preceding five plan years, any Person, which was at such time a
member of the ERISA Group, made contributions.
 
“Notice of Borrowing” has the meaning set forth in Section 2.02.
 
“Obligations” means (a)(i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company or any other Borrower under this
Agreement or any other Loan Document and (b) all obligations of the Borrowers
under each Hedging Agreement entered into with a counterparty that was a Lender
or an Affiliate of a Lender at the time such Hedging Agreement was entered into.
 
“Other Taxes” has the meaning set forth in Section 8.04(b).
 
“Parent” means, with respect to any Lender, any Person Controlling such Lender.
 
“Participant” has the meaning set forth in Section 10.06(b).
 
“Participant Register” has the meaning set forth in Section 10.06(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a Government Authority.
 
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is sponsored, maintained, or contributed to, by any member of the
ERISA Group for employees of any member of the ERISA Group or (b) has at any
time within the preceding five years been sponsored, maintained, or contributed
to, by any Person which was at such time a member of the ERISA Group for
employees of any Person which was at such time a member of the ERISA Group.
 
“Platform” has the meaning set forth in Section 10.18(b).
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Agent as its prime rate in effect at its principal office in New
York City.  Each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.
 
 “Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.
 
 
8

--------------------------------------------------------------------------------

 
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
 
“Quotation Day” means, with respect to any Eurocurrency Borrowing and any
Interest Period, the day on which it is market practice in the Relevant
Interbank Market for prime banks to give quotations for deposits in the currency
of such Borrowing for delivery on the first day of such Interest Period, as
determined by the Agent.  If such quotations would normally be given by prime
banks on more than one day, the Quotation Day will be the last of such days.
 
“Reference Banks” means the principal London office of JPMCB or such other banks
as may be appointed by the Agent in consultation with the Company.
 
“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the outstanding principal amount of Loans
made by any Lender.
 
“Register” has the meaning set forth in Section 2.04(e).
 
“Regulation D”  means Regulation D of the Board of Governors, as in effect from
time to time.
 
“Regulation U”  means Regulation U of the Board of Governors, as in effect from
time to time.
 
“Regulation X” means Regulation X of the Board of Governors, as in effect from
time to time.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees and agents of any of the
foregoing.
 
“Relevant Interbank Market” means (a) with respect to any currency other than
Euros, the London interbank market and (b) with respect to Euros, the European
interbank market.
 
“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Commitments, or if the Commitments have been terminated,
holding Loans evidencing more than 50% of the aggregate US Dollar Equivalents of
the unpaid principal amounts of the Loans.
 
“Reset Date” has the meaning set forth in Section 1.04.
 
“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Maturity Date.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the US Dollar Equivalents of the outstanding principal amounts of such
Lender’s Loans at such time.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.
 
“Specified Increasing Lender” means any Increasing Lender that (a) provides a
new Commitment pursuant to Section 2.18, (b) is not a Lender immediately prior
to the time such new Commitment becomes effective and (c) informs the Agent that
it is unable to make Loans to the Borrowers in a Designated Foreign Currency.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors).  Such reserve percentages shall include
those imposed pursuant to such Regulation D.  Eurocurrency Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Sterling” or “£” means the lawful money of the United Kingdom.
 
“Subsidiary” means, at any time, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
or to manage such corporation or other entity are at the time directly or
indirectly, through one or more intermediaries, owned by the Company.
 
“Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, National
Association.
 
 
9

--------------------------------------------------------------------------------

 
“TARGET 2” means the second generation of the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Agent to be a suitable replacement).
 
“Taxes” has the meaning set forth in Section 8.04(a).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted London Interbank Offered Rate (in the
case of Loans denominated in US Dollars or Sterling), the Adjusted European
Interbank Offered Rate (in the case of Loans denominated in Euro) or the
Alternate Base Rate (in the case of Loans denominated in US Dollars).
 
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.
 
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
 
“US Dollars” or “US$” refers to lawful money of the United States of America.
 
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Agent pursuant to Section 1.04 using the Exchange Rate with
respect to such Designated Foreign Currency at the time in effect under the
provisions of such Section.
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Equity Interests in which (except directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law) are at the time directly or indirectly owned by
the Company.
 
SECTION 1.02. Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for changes concurred
in by the Company’s independent registered public accounting firm) with the most
recent audited consolidated financial statements of the Company and its
Consolidated Subsidiaries delivered to the Lenders; provided that, if the
Company notifies the Agent that the Company wishes to amend any covenant in
Article V to eliminate the effect of any change in GAAP on the operation of such
covenant (or if the Agent notifies the Company that the Required Lenders wish to
amend Article V for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and the Required Lenders.
 
SECTION 1.03. Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”)
 
SECTION 1.04. Exchange Rates.  (a)  Not later than 12:00 p.m., London time, on
each Calculation Date, the Agent shall determine the Exchange Rate as of such
Calculation Date with respect to each Designated Foreign Currency that is
represented by an outstanding Borrowing as of such Calculation Date.  The Agent
shall advise the Company of any such determination upon request.  The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.11 or any other provision expressly requiring
the use of a current exchange rate) be the Exchange Rates employed in converting
any amounts between US Dollars and Designated Foreign Currencies.
 
(b) Not later than 12:00 p.m., London time, on each Reset Date and each date on
which Loans denominated in any Designated Foreign Currency are made, the Agent
shall (i) determine the aggregate amount of the US Dollar Equivalents of the
principal amounts of the Loans denominated in Designated Foreign Currencies then
outstanding (after giving effect to any Loans denominated in Designated Foreign
Currencies made or repaid on such date) and (ii) notify the Lenders and the
Company of the results of such determination.
 
 
10

--------------------------------------------------------------------------------

 
SECTION 1.05. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
 
ARTICLE II

 
THE CREDITS
 
SECTION 2.01. Commitments to Lend.  During the Revolving Credit Period, each
Lender agrees, on the terms and conditions set forth in this Agreement, to make
loans to any Borrower in US Dollars (in the case of both ABR Loans and
Eurocurrency Loans) or (in the case of Eurocurrency Loans only) any Designated
Foreign Currency, pursuant to this Section from time to time in amounts such
that (a) the Revolving Credit Exposure of such Lender at any time shall not
exceed the amount of its Commitment and (b) the aggregate Revolving Credit
Exposures of the Lenders shall not exceed the aggregate Lenders’
Commitments.  Each Borrowing under this Section shall be in an aggregate
principal amount at least equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple and shall be made from the Lenders ratably in
proportion to their respective Commitments, it being understood that the failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder, provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  Within the foregoing limits, any Borrower
may borrow, repay or, subject to Section 2.11, prepay Loans and reborrow at any
time during the Revolving Credit Period.
 
SECTION 2.02. Notice of Borrowing.  To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrowing Subsidiary, shall
give the Agent a written notice (a “Notice of Borrowing”) (a) in the case of a
Eurocurrency Borrowing denominated in US Dollars, not later than 12:00 noon, New
York City time, three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in a Designated Foreign
Currency, not later than 9:00 a.m., London time, three Business Days before the
date of the proposed Borrowing, or (c) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the Business Day of the proposed
Borrowing, specifying:
 
(i) the Borrower requesting such Borrowing (or on which Borrowing Subsidiary’s
behalf the Company is requesting such Borrowing),
 
(ii) the date of such Borrowing, which shall be a Business Day,
 
(iii) the aggregate principal amount and currency of such Borrowing,
 
(iv) the Type of such Borrowing (with such Borrowing, in the case of Borrowings
denominated in US Dollars, permitted to be either an ABR Borrowing or a
Eurocurrency Borrowing or, in the case of Borrowings denominated in any
Designated Foreign Currency, permitted to be only an Eurocurrency Borrowing),
 
(v) in the case of a Eurocurrency Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of the term
“Interest Period”, and
 
(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.03.
 
 
11

--------------------------------------------------------------------------------

 
SECTION 2.03. Notice to Lenders; Funding of Loans.
 
(a) Upon receipt of a Notice of Borrowing, the Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s share of such Borrowing and
such Notice of Borrowing shall not thereafter be revocable by the Company or the
relevant Borrower.
 
(b) Not later than 2:00 p.m., New York City time (or, if the applicable Notice
of Borrowing is delivered to the Agent in London (in the case of Eurocurrency
Loans in Designated Foreign Currencies only), 11:00 a.m., London time), on the
date of each Borrowing, each Lender shall (except as provided in paragraph (c)
of this Section) make available its share of such Borrowing, by wire transfer of
immediately available funds, to the account of the Agent most recently
designated by it for such purpose by notice to the Lenders.  The Agent will make
the funds so received from the Lenders available to the relevant Borrower by
remitting to such account as may be specified by the Company and consented to by
the Agent (such consent not to be unreasonably withheld) and designated by the
Borrower or the Company on behalf of the relevant Borrowing Subsidiary in the
applicable Notice of Borrowing.
 
(c) If any Lender makes a new Loan hereunder on a day on which a Borrower is to
repay all or any part of an outstanding Loan from such Lender, such Lender shall
apply the proceeds of its new Loan to make such repayment and only an amount
equal to the difference (if any) between the amount being borrowed and the
amount being repaid shall be made available by such Lender to the Agent as
provided in subsection (b).
 
(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available to the Agent on the date of such Borrowing in accordance
with paragraphs (b) and (c) of this Section 2.03 and the Agent may, in reliance
upon such assumption, make available to the relevant Borrower on such date a
corresponding amount.  If and to the extent that such Lender shall not have so
made such share available to the Agent, such Lender and such Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the Agent, at
(i) in the case of such Borrower, a rate per annum equal to the interest rate
applicable thereto pursuant to Section 2.06 and (ii) in the case of such Lender,
the greater of (x)(A) the Federal Funds Effective Rate, in the case of Loans
denominated in US Dollars and (B) the rate reasonably determined by the Agent to
be the cost to it of funding such amount, in the case of Loans denominated in a
Designated Foreign Currency, and (y) a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.  If such
Lender shall repay to the Agent such corresponding amount (prior to such
Borrower’s having done so), such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.  For the
avoidance of doubt, interest paid by any Lender under this Section 2.03(d) shall
not be included in such Lender’s Loan or be otherwise considered a Borrowing.
 
SECTION 2.04. Repayment of Loans; Evidence of Debt.  (a)  Each Borrower hereby
agrees to repay on the Maturity Date the outstanding principal balance of each
Loan made to such Borrower.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid such lending office of such Lender from time to time
under this Agreement.
 
(c) The Agent shall maintain the Register pursuant to Section 2.04(e), and a
subaccount for each Lender, in which Register and accounts (taken together)
shall be recorded (i) the amount and currency of each Loan made hereunder, the
Type of each Loan made and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Agent hereunder or under any other Loan Document for the account
of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the Register and accounts maintained pursuant to
paragraph (b) and (c) of this Section 2.04 shall be, to the extent permitted by
applicable law, prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Agent to maintain such account, such Register or such subaccount, as
applicable, or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans made to such Borrower by such Lender in
accordance with their terms.
 
(e) The Agent, acting for this purpose as a non-fiduciary agent of each
Borrower, shall maintain a copy of each Assignment and Assumption and each
Accession Agreement delivered to it and records of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (such records being
referred to as the “Register”).  Absent manifest error the entries in the
Register shall be conclusive and the Borrowers, the Agent and the Lenders may
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of any Loan Document,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Company and, as to itself, any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
 
12

--------------------------------------------------------------------------------

 
(f) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, each Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in substantially the form
attached hereto as Exhibit F.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.06) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
SECTION 2.05. Maturity of Loans.  Each Loan included in any Borrowing shall
mature, and the principal amount thereof and all interest accrued thereon shall
be due and payable, on the Maturity Date.
 
SECTION 2.06. Interest Rates.  (a)  Each ABR Loan shall bear interest on the
outstanding principal amount thereof, for each day from the date such Loan is
made to but excluding the date of the actual payment, at a rate per annum equal
to the Applicable Rate plus the Alternate Base Rate for such day.  Such interest
shall be payable for each Interest Period on the last day thereof.  Any overdue
principal of or interest on any ABR Loan shall bear interest, payable on demand,
for each day until paid at a rate per annum equal to the sum of 2% per annum
plus the rate otherwise applicable to such ABR Loan for such day.
 
(b) Each Eurocurrency Loan shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the Applicable Rate plus the applicable Adjusted London Interbank
Offered Rate (if such Loan is denominated in US Dollars or Sterling) or the
applicable Adjusted European Interbank Offered Rate (if such Loan is denominated
in Euro).  Such interest shall be payable for each Interest Period on the last
day thereof and, if such Interest Period is longer than three months, at
intervals of three months after the first day thereof. Any overdue principal of
or interest on any Eurocurrency Loan shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of 2% per annum plus
the rate otherwise applicable to such Eurocurrency Loan for such day.
 
(c) The Agent shall determine each interest rate applicable to the Loans
hereunder.  The Agent shall give prompt notice to the relevant Borrowers and the
Lenders of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.
 
SECTION 2.07. Interest Elections.  (a)  Each Borrowing initially shall be of the
Type indicated in the applicable Notice of Borrowing and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Notice of Borrowing.  Thereafter, the relevant Borrower may elect to
convert any such Borrowing denominated in US Dollars to a Borrowing of a
different Type or to continue any such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered, other than for
purposes of Section 4.02, a separate Borrowing.
 
(b) To make an election pursuant to this Section, the applicable Borrower, or
the Company on behalf of the applicable Borrowing Subsidiary, shall notify the
Agent of such election by the time that a Notice of Borrowing would be required
under Section 2.02 if such Borrower were requesting a Borrowing of the Type and
in the currency resulting from such election to be made on the effective date of
such election.  Each such Interest Election Request shall be irrevocable and
shall be made by hand delivery or fax to the Agent of a written Interest
Election Request in a form approved by the Agent and signed by the relevant
Borrower, or by the Company on its behalf.
 
(c) Each written Interest Election Request shall specify the following
information in compliance with Section 2.01:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing (solely in the
case of Borrowings denominated in US Dollars) or a Eurocurrency Borrowing; and
 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
 
13

--------------------------------------------------------------------------------

 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  In the event of any
conversion of a Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
 
(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be (i) in the case of a
Borrowing denominated in US Dollars, converted to an ABR Borrowing and (ii) in
the case of a Borrowing denominated in a Designated Foreign Currency, be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration.  Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Agent, at the request of the Required
Lenders, so notifies the Company, then, so long as an Event of Default is
continuing (A) no outstanding Borrowing denominated in US Dollars may be
converted to or continued as a Eurocurrency Borrowing, (B) unless repaid, each
Eurocurrency Borrowing denominated in US Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (C) no
outstanding Borrowing denominated in a Designated Foreign Currency may be
continued as a Eurocurrency Borrowing with an Interest Period of longer than one
month’s duration.
 
SECTION 2.08. Facility Fees.  The Company shall pay or cause the Borrowing
Subsidiaries to pay to the Agent in US Dollars, for the accounts of the Lenders,
facility fees at the relevant Facility Fee Rate specified in the definition of
the term “Applicable Rate”.  Such facility fees shall accrue for the account of
each Lender (a) from and including the date hereof to but excluding the date on
which the Commitments are terminated in their entirety, on the daily amount of
the Commitment (whether used or unused) of such Lender and (b) from and
including the date on which the Commitments are terminated in their entirety to
but excluding the date on which the Loans shall be repaid in their entirety, on
the daily amount of the Revolving Credit Exposure of such Lender.  Accrued
facility fees shall be payable quarterly in arrears on each March 31, June 30,
September 30 and December 31 and upon the date of termination of the Commitments
in their entirety (and, if Loans shall be outstanding thereafter, then such
facility fee shall be payable on demand).
 
SECTION 2.09. Optional Termination or Reduction of Commitments.  The Company
may, upon at least three Business Days’ prior notice to the Agent, (i) terminate
the Commitments in their entirety at any time, if no Loans are outstanding at
such time or (ii) ratably reduce the Commitments from time to time by an
aggregate amount at least equal to the Borrowing Minimum and an integral
multiple of the Borrowing Multiple; provided that if, after giving effect
thereto, the aggregate Revolving Credit Exposure would exceed the aggregate
amount of the Commitments, the Commitments may be reduced only if the
outstanding Loans are concurrently prepaid in an amount that would be necessary
to eliminate such excess, together with a payment of any redeployment costs
payable pursuant to Section 2.13.  Any termination or reduction of the
Commitments under this Section 2.09 shall be permanent.
 
SECTION 2.10. Mandatory Termination of Commitments.  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
 
SECTION 2.11. Prepayments.  (a)  Any Borrower may, upon at least three Business
Days’ notice to the Agent, delivered no later than 12:00 noon, New York City
time (or, if such payment relates to a Borrowing denominated in a Designated
Foreign Currency, 11:00 a.m., London time), prepay any ABR Borrowing or
Eurocurrency Borrowing in whole at any time or from time to time in part in
amounts at least equal to the Borrowing Minimum that are multiples of the
Borrowing Multiple, together with accrued interest thereon to the date of
prepayment.
 
(b) In the event and on each occasion that the aggregate amount of the Revolving
Credit Exposures exceeds 105% of the aggregate amount of the Commitments, the
Borrowers shall promptly prepay Borrowings in an aggregate amount equal to the
amount in excess of such aggregate amount of the Commitments, together with
accrued interest on the amount prepaid to the date of prepayment.  The Agent
shall promptly notify (i) the Company in the event it determines that any
prepayment is required under this paragraph and (ii) each Lender of such
Lender’s ratable share of such prepayment.
 
(c) If prepayment of a Eurocurrency Loan occurs other than at the end of an
applicable Interest Period, then the prepayment will be subject to compensation
in respect to redeployment costs as provided in Section 2.13. Each prepayment
under this Section 2.11 shall be applied to prepay ratably the Loans of the
Lenders included in such prepaid Borrowings.
 
(d) Upon receipt of a notice of prepayment pursuant to paragraph (a) of this
Section, the Agent shall promptly notify each Lender of the contents thereof and
of such Lender’s ratable share of such prepayment and such notice shall not
thereafter be revocable by the Company or the relevant Borrower.
 
 
14

--------------------------------------------------------------------------------

 
SECTION 2.12. General Provisions as to Payments.
 
(a) Each Borrower shall make each payment of principal of, and interest on, the
Loans and of fees hereunder or under any other Loan Document, not later than
12:00 noon, New York City time (or, if such payment relates to a Borrowing
denominated in a Designated Foreign Currency, 11:00 a.m., London time) on the
date when due, in immediately available funds, without set-off or counterclaim,
to the Agent at its address referred to in Section 10.01 (or, if such payment
relates to a Borrowing in a Designated Foreign Currency, to the Agent’s London
address referred to in Section 10.01) or at such other offices as the Agent
shall from time to time specify in a notice delivered to the Company.  The Agent
will promptly distribute to each Lender its ratable share of each such payment
received by the Agent for the account of the Lenders.  Whenever any payment of
principal of, or interest on, the ABR Loans or of fees shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next succeeding Business Day.  Whenever any payment of principal of, or
interest on, the Eurocurrency Loans shall be due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Business Day.  If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended
time.  All payments hereunder of principal or interest in respect of any Loan
(or of any breakage indemnity in respect of any Loan) shall be made in the
currency of such Loan; all other payments hereunder and under each other Loan
Document shall be made in US Dollars, except as otherwise expressly provided.
 
(b) Unless the Agent shall have received notice from the relevant Borrower, or
from the Company on behalf of the relevant Borrower, prior to the date on which
any payment is due to the Lenders hereunder or under any other Loan Document
that such Borrower will not make such payment in full, the Agent may assume that
such Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent that such Borrower shall not have so made such payment, each
Lender agrees to repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the greater of (i)(A) the Federal Funds Effective Rate,
in the case of Loans denominated in US Dollars, and (B) the rate reasonably
determined by the Agent to be the cost to it of funding such amount, in the case
of Loans denominated in a Designated Foreign Currency, and (ii) a rate
determined by the Agent in accordance with banking industry rules on interbank
compensation.
 
(c) Any payment required to be made to any Borrower by the Agent hereunder or
under any other Loan Document shall be deemed to have been made by the time
required if the Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Agent to make such
payment.
 
(d) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, interest and fees then due hereunder,
such funds shall be applied towards payment of the amounts then due hereunder
ratably among the parties entitled thereto, in accordance with the amounts then
due to such parties.
 
(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Agent (including any payment pursuant to
Sections 2.03(d), 2.12(b) and 7.06), then the Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged.
 
SECTION 2.13. Funding Losses.  In the event of the payment of any amount of
principal with respect to any Eurocurrency Loan (pursuant to Article VI or VIII
or otherwise) on any day other than the last day of the Interest Period
applicable thereto, or any conversion of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto, or if any Borrower fails to
borrow any Eurocurrency Loans after notice has been given to any Lender in
accordance with Section 2.03(a), or if any Borrower fails to prepay any
Eurocurrency Loan on a date specified therefor in any notice of prepayment
delivered pursuant hereto or to convert or continue any Eurocurrency Loan on the
date specified in any notice delivered pursuant hereto, or at the request of the
Company under Section 8.06 any Eurocurrency Loan is assigned other than on the
last day of the Interest Period applicable thereto, the relevant Borrower shall
reimburse each Lender within 15 days after demand for any resulting loss or
expense incurred by it (or by an existing or prospective Participant in the
related Loan), including (without limitation) any loss incurred in obtaining,
liquidating or employing deposits from third parties, but excluding loss of
margin for the period after any such payment or failure to borrow; provided that
such Lender shall have delivered to such Borrower, or to the Company on its
behalf, a certificate as to the amount of such loss or expense and accompanied
by a certificate of such Lender explaining in reasonable detail the method by
which such amount shall have been determined, which certificate shall be
conclusive in the absence of manifest error.
 
SECTION 2.14. Computation of Interest and Fees.  Interest hereunder computed by
reference to the Alternative Base Rate at times when the Alternative Base Rate
is based on the Prime Rate, shall be computed on the basis of a year of 365 days
and paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and fees shall be computed on the
basis of a year of 360 days (except in the case of Loans denominated in
Sterling, for which a year of 365 days will be used for purposes of computing
interest) and paid for the actual number of days elapsed (including the first
day but excluding the last day).
 
 
15

--------------------------------------------------------------------------------

 
SECTION 2.15. Borrowing Subsidiaries.  On or after the date hereof, the Company
may request the designation of any Subsidiary as a Borrowing Subsidiary by
delivery to the Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company.  Promptly following receipt of a Borrowing
Subsidiary Agreement, the Agent shall make a copy thereof available to each
Lender.  Unless any Lender shall inform the Agent within 10 Business Days (or,
in the case of any such Subsidiary that is incorporated in, or conducts business
in, a jurisdiction outside the United States, 15 Business Days) following the
receipt of such Borrowing Subsidiary Agreement by such Lender that it is
unlawful for such Lender to extend credit to such Subsidiary (in which case such
Subsidiary shall not become a Borrowing Subsidiary), such Subsidiary shall for
all purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement until the Company shall have executed and delivered to the Agent a
Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Borrowing Subsidiary and a party to this
Agreement.  Promptly following receipt of any Borrowing Subsidiary Termination,
the Agent shall make a copy thereof available to each Lender.  Notwithstanding
the second preceding sentence, no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary at a time when any principal of or
interest on any Loan to such Borrowing Subsidiary shall be outstanding
hereunder; provided that such Borrowing Subsidiary Termination shall be
effective to terminate such Borrowing Subsidiary’s right to make further
Borrowings under this Agreement.  Notwithstanding any provision of this
Agreement obligating a Lender to make a Loan, each Lender may, at its option,
make any Loan available to any Borrowing Subsidiary that is incorporated in, or
conducts business in, a jurisdiction outside the United States by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loan.
 
SECTION 2.16. Foreign Subsidiary Costs.  (a) If the cost to any Lender of making
or maintaining any Loan to a Borrowing Subsidiary is increased (or the amount of
any sum received or receivable by any Lender (or its applicable lending office)
is reduced) by an amount deemed in good faith by such Lender to be material, by
reason of the fact that such Borrowing Subsidiary is incorporated in, or
conducts business in, a jurisdiction outside the United States, such Borrowing
Subsidiary shall indemnify such Lender for such increased cost or reduction
within 15 days after demand by such Lender (with a copy to the Agent).  A
certificate of such Lender claiming compensation under this paragraph and
setting forth the additional amount or amounts to be paid to it hereunder (and
the basis for the calculation of such amount or amounts) shall be conclusive in
the absence of manifest error.
 
(b) Each Lender will promptly notify the Company and the Agent of any event of
which it has knowledge that will entitle such Lender to additional interest or
payments pursuant to paragraph (a) above, but in any event within 45 days after
such Lender obtains actual knowledge thereof; provided that (i) if any Lender
fails to give such notice within 45 days after it obtains actual knowledge of
such an event, such Lender shall, with respect to compensation payable pursuant
to this Section 2.16 in respect of any costs resulting from such event, only be
entitled to payment under this Section 2.16 for costs incurred from and after
the date 45 days prior to the date that such Lender does give such notice and
(ii) each Lender will, promptly after obtaining such actual knowledge, designate
a different applicable lending office, if, in the judgment of such Lender, such
designation will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to such Lender.
 
SECTION 2.17. Additional Reserve Costs.  (a)  If and so long as any Lender is
required to make special deposits with the Bank of England to maintain reserve
asset ratios or to pay fees, in each case in respect of such Lender’s
Eurocurrency Loans, such Lender may require the relevant Borrower to pay,
contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loans at a rate per annum equal to the Mandatory
Costs Rate calculated in accordance with the formula and in the manner set forth
in Exhibit C hereto.
 
(b) If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks, but excluding requirements reflected in the
Statutory Reserve Rate or the Mandatory Costs Rate) in respect of any of such
Lender’s Eurocurrency Loans, such Lender may require the relevant Borrower to
pay, contemporaneously with each payment of interest on each of such Lender’s
Eurocurrency Loans subject to such requirements, additional interest on such
Loans at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loans.
 
(c) Any additional interest owed pursuant to paragraph (a) or (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Company, or, if the relevant Borrower
is a Borrowing Subsidiary, the Company on behalf of such Borrowing Subsidiary,
accompanied by a certificate of such Lender explaining in reasonable detail the
method by which such amount shall have been determined (with a copy to the
Agent), at least five Business Days before each date on which interest is
payable for the relevant Loan, and such additional interest so notified to the
Company (either in its own capacity or on behalf of the relevant Borrowing
Subsidiary) by such Lender shall be payable to the Agent for the account of such
Lender on each date on which interest is payable for such Loan.  Any Lender
which notifies the Company (either in its own capacity or on behalf of the
relevant Borrowing Subsidiary) and the Agent under this paragraph (c) shall
promptly withdraw such notice (by written certificate of withdrawal given to the
Company and the Agent) in the event such Lender shall become aware that the
circumstances giving rise to such additional interest have ceased to exist.  Any
Lender claiming any indemnity payment or additional amounts payable pursuant to
this Section 2.17 shall use reasonable efforts (consistent with legal and
regulatory restrictions) to file any certificate or document reasonably
requested in writing by the Company or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amounts that may thereafter accrue and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
 
 
16

--------------------------------------------------------------------------------

 
SECTION 2.18. Increase in Commitments.  The Company may, by written notice to
the Agent (which shall promptly deliver a copy to the Lenders), executed by the
Company and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Lender”), which may
include any Lender, cause Commitments to be made available by the Increasing
Lenders (or cause the Commitments of the Increasing Lenders to be increased, as
the case may be) in an amount not less than US$10,000,000 and in an aggregate
amount that is an integral multiple of US$1,000,000 for each Increasing Lender
set forth in such notice, provided, however, that (a) the aggregate amount of
all new Commitments and increases in existing Commitments pursuant to this
paragraph during the term of this Agreement shall in no event exceed
US$500,000,000, (b) each Increasing Lender, if not already a Lender hereunder,
shall be subject to the approval of the Agent (which approval shall not be
unreasonably withheld) and (c) each Increasing Lender, if not already a Lender
hereunder, shall become a party to this Agreement by completing and delivering
to the Agent a duly executed Accession Agreement substantially in the form set
forth in Exhibit G (an “Accession Agreement”).  New Commitments and increases in
Commitments pursuant to this Section shall become effective on the date
specified in the applicable notices delivered pursuant to this Section.  Upon
the effectiveness of any Accession Agreement to which any Increasing Lender is a
party, such Increasing Lender shall thereafter be deemed to be a party to this
Agreement and shall be entitled to all rights, benefits and privileges accorded
a Lender hereunder and subject to all obligations of a Lender
hereunder.  Notwithstanding the foregoing, no increase in the aggregate
Commitments (or in the Commitment of any Lender) shall become effective under
this Section unless, on the date of such increase, the Agent shall have received
a certificate, dated as of the effective date of such increase and executed by
the chief financial officer or the chief accounting officer of the Company, to
the effect that the conditions set forth in clauses (b), (c) and (d) of Section
4.02 shall be satisfied (with all references in such clauses to a Borrowing
being deemed to be references to such increase).  Following any extension of a
new Commitment or increase of a Lender’s Commitment pursuant to this Section
2.18, any Loans outstanding prior to the effectiveness of such extension or
increase shall remain outstanding until the ends of the respective Interest
Periods applicable thereto, and shall then be repaid or refinanced with new
Loans made pursuant to Section 2.01 ratably in accordance with the respective
Commitments of the Lenders.
 
SECTION 2.19. No Double Payment.  The provisions of Sections 2.16, 2.17 and 8.03
shall apply without duplication, and no Lender shall be compensated more than
once for a single loss, cost or expense of the sort referred to in such
Sections.
 
SECTION 2.20.   Special Arrangements in Respect of Designated Foreign Currency
Borrowings.  Notwithstanding any other provision of this Agreement, (a) the
Specified Increasing Lenders shall not make Loans as part of any Borrowing
denominated in any Designated Foreign Currency, and any such Borrowing shall
consist of Loans made by the Lenders other than the Specified Increasing Lenders
ratably in accordance with their respective Commitments and may be prepaid as
provided in 2.11(a) ratably in accordance with the amounts thereof; (b) at any
time when one or more Borrowings denominated in Designated Foreign Currencies
are outstanding, the Borrowers may borrow Alternate US Dollar Loans from the
Specified Increasing Lenders ratably in accordance with their respective
Commitments (in accordance with the provisions of this Article II, but without
simultaneously borrowing on a ratable basis from the other Lenders) in an
aggregate amount outstanding at any time not in excess of the DFC Percentage of
the Specified Increasing Lenders’ Commitments, and may prepay such Alternate US
Dollar Loans as provided in Section 2.11(a) ratably in accordance with the
amounts thereof but without any simultaneous prepayment of the Loans of other
Lenders; and (c) if any Borrowing denominated in a Designated Foreign Currency
shall be prepaid at a time when Alternate US Dollar Loans are outstanding, the
Borrowers will simultaneously prepay Alternate US Dollar Loans, ratably in
accordance with the amounts thereof, in such amount (if any) as shall be
necessary in order that the aggregate principal amount of the outstanding
Alternate US Dollar Loans will not exceed the DFC Percentage of the Specified
Increasing Lenders’ Commitments.
 
SECTION 2.21. Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) facility fees shall cease to accrue on the unused amount of the Commitment
of such Defaulting Lender pursuant to Section 2.08; and
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.05); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.05, require the
consent of such Defaulting Lender in accordance with the terms hereof.
 
In the event that the Agent and the Company each agree that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its ratable share of the
aggregate amount of the Commitments.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants that:
 
SECTION 3.01. Corporate Existence and Power.  The Company and each Borrowing
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of organization, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
SECTION 3.02. Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Borrower of this Agreement and each
other Loan Document to which it is a party are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, require no
action by or in respect of, or filing with, any Governmental Authority and do
not contravene, or constitute a default under, any provision of applicable law
or regulation or of the certificate of incorporation or by-laws of the Company
or any Borrowing Subsidiary or of any agreement, judgment, injunction, order,
decree or other instrument binding upon the Company or any of its Subsidiaries
or result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.
 
SECTION 3.03. Binding Effect.  This Agreement and each other Loan Document to
which it is a party has been duly executed and delivered by each Borrower and
constitutes a valid and binding agreement of each Borrower, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.
 
SECTION 3.04. Financial Information; No Material Adverse Change.  (a)The
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of December 31, 2010, and the related consolidated statements of operations,
stockholders’ equity and cash flows for the fiscal year then ended, reported on
by PricewaterhouseCoopers LLP and included in the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010, a copy of which has been
heretofore made available to each of the Lenders, fairly present, in conformity
with GAAP, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
 
(b) The unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of September 30, 2011 and the related unaudited consolidated
statements of operations and cash flows for the nine months then ended, set
forth in the Company’s Quarterly Report on Form 10-Q for the fiscal quarter
ended September 30, 2011, a copy of which has been heretofore made available to
each of the Lenders, fairly present, in conformity with GAAP to the extent
described in note 1 thereto applied on a basis consistent with the financial
statements referred to in paragraph (a) of this Section, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such nine
month period (subject to normal year-end adjustments).
 
(c) Except as reflected in the financial statements referred to in paragraph (b)
above, between December 31, 2010, and the date hereof, there has been no
material adverse change in the business, financial position, results of
operations or prospects of the Company and its Consolidated Subsidiaries,
considered as a whole.
 
SECTION 3.05. Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of the Company threatened against or affecting, the
Company or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries considered as a whole or which in any
manner draws into question the validity of this Agreement or any other Loan
Document.
 
 
18

--------------------------------------------------------------------------------

 
SECTION 3.06. Compliance with ERISA.  Except to the extent that failure to so
fulfill its obligations or be in compliance could not materially adversely
affect the business, consolidated financial position or consolidated results of
operations of the Company and its Consolidated Subsidiaries, considered as a
whole, each member of the ERISA Group has fulfilled its obligations under the
minimum funding standards of ERISA and the Internal Revenue Code with respect to
each Plan and is in compliance in all material respects with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan.  No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Internal Revenue Code in respect of
any Plan, (b) failed to make any required contribution or payment to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code (or any successor
provisions thereto) or (c) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for premiums under Section 4007 of ERISA if such
action, failure or incurrence could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole.
 
SECTION 3.07. Environmental Matters.  In the ordinary course of its business,
the Company reviews, or causes its Subsidiaries to review, the effect of
Environmental Laws on the business, operations and properties of the Company and
its Subsidiaries. On the basis of this review, the Company has reasonably
concluded that any associated liabilities and costs, as identified and evaluated
by the Company in accordance with GAAP, including the costs of compliance with
Environmental Laws, any capital or operating expenditures required for clean-up
or closure of their properties, any capital or operating expenditures required
to achieve or maintain compliance with environmental protection standards
imposed by law or as a condition of any license, permit or contract, any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat, any costs or liabilities
in connection with on or off-site disposal of wastes or Hazardous Substances,
and any liabilities to third parties, including employees, and any related costs
and expenses) are unlikely to have a material adverse effect on the business,
financial condition, results of operations or prospects of the Company and its
Consolidated Subsidiaries, considered as a whole.
 
SECTION 3.08. Taxes.  United States Federal income tax returns of the Company,
which files a consolidated domestic return, have been examined through the
fiscal year ended December 31, 2008 and closed through the fiscal year ended
December 31, 2008.  The Company and its Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
excluding assessments currently being contested in good faith by appropriate
proceedings.  The charges, accruals and reserves on the books of the Company and
its Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Company, adequate.
 
SECTION 3.09. Subsidiaries.  Each of the Company’s corporate Material
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
 
SECTION 3.10. Not an Investment Company.  Neither the Company nor any of the
Borrowing Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
SECTION 3.11. Full Disclosure.  All information heretofore furnished by any
Borrower to the Agent or any Lender for purposes of or in connection with the
Loan Documents or any transaction contemplated hereby is, and all such
information hereafter furnished by any Borrower to the Agent or any Lender will
be, when taken as a whole, true and accurate in all material respects on the
date as of which such information is stated or certified.  The Company has
disclosed to the Lenders in writing any and all facts which materially and
adversely affect or may affect (to the extent the Company can now reasonably
foresee), the business, operations or financial condition of the Company and its
Consolidated Subsidiaries, taken as a whole, or the ability of any Borrower to
perform its obligations under the Loan Documents.
 
SECTION 3.12. Federal Reserve Regulations.  None of the Company or any its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying “margin stock” (within the
meaning of Regulation U) or extending credit for the purpose of purchasing or
carrying margin stock.  No part of the proceeds of the Loans will be used,
directly or indirectly, for any purpose that entails a violation (including on
the part of any Lender) of any of the regulations of the Board of Governors,
including Regulations U and X.  Not more than 25% of the value of the assets
subject to any restrictions on the sale, pledge or other disposition of assets
under this Agreement, any other Loan Document or any other agreement to which
any Lender or Affiliate of a Lender is party will at any time be represented by
margin stock (within such meaning).
 
 
19

--------------------------------------------------------------------------------

 


 
ARTICLE IV

 
CONDITIONS
 
SECTION 4.01. Effectiveness.  This Agreement shall become effective as provided
in Section 10.09, subject to the satisfaction of the following conditions:
 
(a) The Agent shall have received the following documents, each dated the
Closing Date unless otherwise indicated:
 
(i) an opinion of Joseph W. Schmidt, General Counsel for the Company,
substantially in the form of Exhibit D hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably request; and
 
(ii) all documents and certificates the Agent may reasonably request relating to
the organization, existence and good standing of the Borrowers, the corporate
authority for, and the authorization and validity of, each Loan Document, the
financial condition of each of the Borrowers and any other matters relevant
hereto, all in form and substance satisfactory to the Agent.
 
(b) The commitments under the Existing Credit Agreement shall have been or shall
simultaneously be terminated, any amounts outstanding or accrued for the
accounts of the lenders thereunder shall have been paid in full and the Agent
shall have received such evidence as it shall reasonably have requested as to
the satisfaction of such conditions.
 
(c) The Agent and the Arrangers shall have received all fees and other amounts
due and payable hereunder or pursuant to the commitment letter or fee letters
entered into by any of them and the Company on or prior to the Closing Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrowers hereunder, under any other
Loan Document or under such commitment letter.
 
(d) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.
 
The Agent shall promptly notify the Company and the Lenders of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.
 
 
20

--------------------------------------------------------------------------------

 
SECTION 4.02. Each Credit Event.  The obligation of any Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
 
(a) receipt by the Agent of a Notice of Borrowing as required by Section 2.02;
 
(b) the fact that, immediately after such Borrowing, the aggregate Revolving
Credit Exposures of the Lenders will not exceed the aggregate amount of the
Commitments;
 
(c) the fact that, immediately before and after such Borrowing, no Default or
Event of Default shall have occurred and be continuing; and
 
(d) the fact that the representations and warranties of the Borrowers contained
in this Agreement (except, in the case of (i) any Borrowing after the Closing
Date, the representations and warranties set forth in Section 3.04(c) and (ii)
any Refunding Borrowing, the representations and warranties set forth in
Sections 3.05 and 3.07 as to any matter which has theretofore been disclosed in
writing by the Company to the Agent) or in the applicable Borrowing Subsidiary
Agreement shall be true on and as of the date of such Borrowing.
 
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrowers on the date of such Borrowing as to the facts specified in
clauses (b), (c) and (d) of this Section.
 
SECTION 4.03. Initial Credit Event for each Borrowing Subsidiary.  The
obligation of each Lender to make initial Loans to any Borrowing Subsidiary is
subject to the satisfaction of the following conditions:
 
(a) The Agent (or its counsel) shall have received such Borrowing Subsidiary’s
Borrowing Subsidiary Agreement duly executed by all parties thereto.
 
(b) The Agent shall have received a favorable written opinion of counsel for
such Borrowing Subsidiary reasonably satisfactory to the Agent, substantially in
the form of Exhibit E and covering such additional matters relating to such
Borrowing Subsidiary, the transactions contemplated hereby or its Borrowing
Subsidiary Agreement as the Agent may reasonably request.
 
(c) The Agent shall have received all documents and certificates the Agent may
reasonably request relating to the organization, existence and good standing of
such Borrowing Subsidiary, the corporate authority for, and the authorization of
the transactions contemplated hereby as they relate to such Borrowing
Subsidiary, the financial condition of such Borrowing Subsidiary and any other
matters relevant hereto, and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such transactions all in form
and substance satisfactory to the Agent.
 
(d) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
COVENANTS
 
The Company agrees that, so long as the Commitments shall remain in effect or
the principal of or interest on any Loan, any fees or any other expenses or
amounts payable hereunder or under any other Loan Document shall be unpaid:
 
SECTION 5.01. Information.  The Company will deliver to each of the Lenders:
 
(a) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company or, if earlier, within 5 days after the Company’s
applicable deadline for the filing of its Annual Report on Form 10-K with the
Securities and Exchange Commission, a consolidated balance sheet of the Company
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of operations, stockholder’s equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year (it being understood that the requirement
to deliver such information shall be satisfied if the Company’s Annual Report on
Form 10-K for such fiscal year containing such information is available on the
website of the Securities and Exchange Commission at http://www.sec.gov),  all
reported on in a manner acceptable to the Securities and Exchange Commission
(without a “going concern” opinion and without any qualification or exception as
to the scope of such audit) by PricewaterhouseCoopers LLP or other independent
registered public accounting firms of nationally recognized standing;
 
(b) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company or, if earlier,
within 5 days after the Company’s applicable deadline for the filing of its
Quarterly Report on Form 10-Q with the Securities and Exchange Commission, a
consolidated balance sheet of the Company and its Consolidated Subsidiaries as
of the end of such quarter, the related consolidated statements of operations
for such quarter and for the portion of the Company’s fiscal year ended at the
end of such quarter and the related consolidated statements of cash flows for
the portion of the Company’s fiscal year ended at the end of such quarter,
setting forth in each case in comparative form the figures for the corresponding
quarter and the corresponding portion of the Company’s previous fiscal year (it
being understood that the requirement to deliver such information shall be
satisfied if the Company’s Quarterly Report on Form 10-Q for such fiscal quarter
containing such information is available on the website of the Securities and
Exchange Commission at http://www.sec.gov), all presented and certified in
accordance with rules and regulations of the Securities and Exchange Commission;
 
(c) within the applicable periods set forth under clauses (a) and (b) above, a
certificate of the chief financial officer or the chief accounting officer of
the Company (x) setting forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the requirements of
Section 5.07 on the date of such financial statements, (y) stating that the
Company is in compliance with Section 5.08 and setting forth in reasonable
detail any appropriate calculations required to establish such compliance, and
(z) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action which the Company is taking or proposes to
take with respect thereto;
 
(d) simultaneously with the delivery of each certificate referred to in
clause (c) above with respect to a completed fiscal year referred to in
clause (a) above, a statement of the independent registered public accounting
firm which reported on such statements (i) whether anything has come to their
attention to cause them to believe that any Default or Event of Default existed
on the date of such statements and (ii) confirming the calculations set forth in
the officer’s certificate delivered simultaneously therewith pursuant to
clause (c) above;
 
(e) within five Business Days after any executive officer of the Company obtains
actual knowledge of any Default or Event of Default, if such Default is then
continuing, a certificate of the chief financial officer or the chief accounting
officer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;
 
(f) promptly upon the mailing thereof to the shareholders of the Company
generally, copies of all financial statements, reports and proxy statements so
mailed if not filed with the Securities and Exchange Commission electronically;
 
 
22

--------------------------------------------------------------------------------

 
(g) if and when any member of the ERISA Group (i) gives or is required to give
notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan has been terminated, a
copy of such notice; (iii) expects a Multiemployer Plan to be in reorganization
or insolvent under Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA), a
certificate of the chief financial officer or the chief accounting officer of
the Company setting forth details as to such occurrence and action, if any,
which the Company or applicable member of the ERISA Group is required or
proposes to take,; (iv) determines that any Plan is, or is expected  to be, in
“at-risk” status (within the meaning of Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), a certificate of the chief financial officer or
the chief accounting officer of the Company setting forth details as to such
occurrence and action, if any, which the Company or applicable member of the
ERISA Group is required or proposes to take; (v) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (vi) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (vii) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (viii) gives notice of withdrawal from any Plan pursuant to
Section 4063 of ERISA while such member is a “substantial employer” (within the
meaning of such Section) with respect to such Plan, a copy of such notice; or
(ix) fails to make any required payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement, or makes any
amendment to any Plan or Benefit Arrangement, which has resulted or, solely as a
result of the passage of time, could result in the imposition of a Lien or the
posting of a bond or other security under Sections 302(f) or 307 of ERISA or
Sections 412(n) or 401(a)(29) of the Internal Revenue Code, or any successor
provisions thereto, a certificate of the chief financial officer or the chief
accounting officer of the Company setting forth details as to such occurrence
and action, if any, which the Company or applicable member of the ERISA Group is
required or proposes to take; provided, however, that certificates from the
chief financial officer or the chief accounting officer of the Company shall be
required only if such occurrence or action is reasonably likely to have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole;
 
(h) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;
 
(i) promptly following a request therefor, all documentation and other
information that a Lender reasonably requests in order to comply with ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act; and
 
(j) from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Agent, at the
request of any Lender, may reasonably request.
 
SECTION 5.02. Payment of Obligations.  The Company will pay and discharge, and
will cause each Subsidiary to pay and discharge, at or before maturity, all
their respective material obligations and liabilities, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.
 
SECTION 5.03. Maintenance of Property; Insurance.  (a)  The Company will keep,
and will cause each Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.
 
(b) The Company will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Company or in such Subsidiary’s own name) with
financially sound and responsible insurance companies, insurance on all their
respective properties in at least such amounts and against at least such risks
(and with such risk retention) as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; and will furnish to the Lenders, upon request from the Agent,
information presented in reasonable detail as to the insurance so carried.
 
SECTION 5.04. Conduct of Business and Maintenance of Existence.  The Company
will continue, and will cause each Subsidiary to continue, to engage in business
of the same general type as now conducted by the Company and its Subsidiaries,
and will preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (a) the merger of a Subsidiary into the
Company or the merger or consolidation of a Subsidiary with or into another
Person  (other than the Company) and if, in each case, after giving effect
thereto, no Default shall have occurred and be continuing, (b) the termination
of the corporate existence, rights, privileges or franchises, or a change in the
business of, any Subsidiary that is not a Borrowing Subsidiary if the Company in
good faith determines that such termination or change is in the best interest of
the Company and is not materially disadvantageous to the Lenders or (c) the
termination of the corporate existence, rights, privileges or franchises, or
other dissolution or winding up of any Subsidiary that is not a Borrowing
Subsidiary, if all or substantially all of the assets of such Subsidiary are
assigned, transferred, sold, or otherwise alienated to any entity which is also
a Subsidiary.
 
 
23

--------------------------------------------------------------------------------

 
SECTION 5.05. Compliance with Laws.  The Company will comply, and cause each
Subsidiary to comply, in all respects with all applicable laws, ordinances,
rules, regulations, and requirements of Governmental Authorities (including,
without limitation, Environmental Laws and ERISA and the rules and regulations
thereunder) except where (a) the necessity of compliance therewith is contested
in good faith by appropriate proceedings or (b) such failure does not have a
material adverse effect on the business, financial condition, results of
operations or prospects of the Company and its Consolidated Subsidiaries, taken
as a whole.
 
SECTION 5.06. Inspection of Property, Books and Records.  The Company will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit
representatives of any Lender at such Lender’s expense, and will cause each
Subsidiary to permit representatives of the Agent at the Agent’s expense, to
visit and inspect any of their respective properties, to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.
 
SECTION 5.07. Interest Coverage and Debt Ratios.
 
(a) The ratio of Consolidated EBITDA to Consolidated Net Interest Expense will
not, for any period of four consecutive fiscal quarters commencing before or
after the date hereof and ending after the date hereof, be less than 3.00:1.00.
 
(b) The Aggregate principal amount of Debt of all Consolidated Subsidiaries
(excluding (i) Debt of a Consolidated Subsidiary to the Company or to a
Wholly-Owned Consolidated Subsidiary not described in clause (ii) and (ii) Debt
of any Subsidiary the sole business of which is to facilitate financing
transactions for the Company) will not, at the end of any fiscal quarter of the
Company, exceed 20% of Consolidated Net Worth.  For purposes of this
paragraph (b), any preferred stock of a Consolidated Subsidiary held by a Person
other than the Company or a Wholly-Owned Consolidated Subsidiary shall be
included, at the higher of its voluntary or involuntary liquidation value, in
the “Debt” of such Consolidated Subsidiary.
 
SECTION 5.08. Negative Pledge.  Neither the Company nor any Subsidiary will
create, assume or suffer to exist any Lien on any asset now owned or hereafter
acquired by it, except:
 
(a) Liens existing on the date of this Agreement securing Debt outstanding on
the date of this Agreement in an aggregate principal amount not exceeding the US
Dollar Equivalent of US$75,000,000;
 
(b) any Lien existing on any asset of any corporation or other Person at the
time such corporation or other Person becomes a Subsidiary and not created in
contemplation of such event;
 
(c) any Lien on any asset securing Debt incurred or assumed for the purpose of
financing all or any part of the cost of acquiring such asset; provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;
 
(d) any Lien on any asset of any corporation or other Person existing at the
time such corporation or other Person is merged or consolidated with or into the
Company or a Subsidiary and not created in contemplation of such event;
 
(e) any Lien existing on any asset prior to the acquisition thereof by the
Company or a Subsidiary and not created in contemplation of such acquisition;
 
(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section; provided that such Debt is not increased and is not secured by any
additional assets;
 
(g) Liens arising in the ordinary course of its business which (i) do not secure
Debt, (ii) do not secure any obligation in an amount exceeding the US Dollar
Equivalent of US$75,000,000 and (iii) do not in the aggregate materially detract
from the value of its assets or materially impair the use thereof in the
operation of its business; and
 
(h) Liens not otherwise permitted by the foregoing clauses of this Section
securing Debt in an aggregate principal amount at any time outstanding not to
exceed 10% of Consolidated Net Worth.
 
SECTION 5.09. Consolidations, Mergers and Sales of Assets.  The Company and its
Subsidiaries will not (a) consolidate or merge with or into any other Person
(other than the Company or any of its Subsidiaries), except as expressly
permitted by Section 5.04, or (b) sell, lease or otherwise transfer, directly or
indirectly (including through a merger or consolidation, and whether in one
transaction or in a series of transactions), all or a substantial part of the
assets (other than inventory sold in the ordinary course of business) of the
Company and its Subsidiaries, taken as a whole, other than to the Company and
its Subsidiaries.  For purposes of this Section, a substantial part of the
assets of the Company and its Subsidiaries, taken as a whole, shall mean 20% or
more of the consolidated total assets of the Company and its Consolidated
Subsidiaries.
 
SECTION 5.10. Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used only for working capital and general corporate
purposes.  None of such proceeds will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01. Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:
 
(a) any Borrower shall fail to pay (i) any principal on any Loan for a period of
more than 2 Business Days after the same shall become due or (ii) interest on
any Loan or any fees or any other amount payable hereunder or under any other
Loan Document for a period of more than 5 Business Days after the same shall
become due;
 
(b) any Borrower shall fail to observe or perform any covenant contained in
Section 5.04 (with respect to existence of the Company and each Borrowing
Subsidiary), Sections 5.07 to 5.10, inclusive, or Section 5.01(e) (but only so
long as the Default or Event of Default referred to in Section 5.01(e) is
continuing);
 
(c) any Borrower shall fail to observe or perform any covenant or agreement
contained in any Loan Document (other than those covered by clause (a) or (b)
above) for 10 days after written notice thereof has been given to such Borrower,
or the Company on its behalf, by the Agent at the request of any Lender;
 
(d) any representation, warranty, certification or statement made (or deemed
made) by the Company in this Agreement or by any other Borrower in the
applicable Borrowing Subsidiary Agreement or in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made (or deemed made);
 
(e) the Company or any Subsidiary shall fail to make any payment in respect of
any Material Debt when due or within any applicable grace period;
 
(f) any event or condition shall occur which results in the acceleration of the
maturity of any Material Debt or enables the holder of such Debt or obligor with
respect to any commitment to provide such Debt or any Person acting on such
holder’s or obligor’s behalf to accelerate the maturity thereof or, because such
event or condition constitutes a default or event of default or similar event,
however defined, under the instrument governing such commitment, to terminate
such commitment;
 
(g) the Company or any Material Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
 
 
25

--------------------------------------------------------------------------------

 
(h) an involuntary case or other proceeding shall be commenced against the
Company or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Material Subsidiary under the
federal bankruptcy laws as now or hereafter in effect;
 
(i) any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating at any given time in excess of US$75,000,000 which it shall
have become liable to pay under Title IV of ERISA; or notice of intent to
terminate a Material Plan under a “distress termination” within the meaning of
Section 4041(c) of ERISA shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan; or a condition described in Section 4042(a) of ERISA or any successor
provision thereto shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated; or there
shall occur a complete or partial withdrawal from, or a default, within the
meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur a current payment obligation in excess of US$50,000,000;
 
(j) a judgment or order for the payment of money in excess of the US Dollar
Equivalent of US$75,000,000 shall be rendered against the Company or any
Subsidiary and such judgment or order shall continue unsatisfied and unstayed
for a period of 30 days; or
 
(k) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 30% or more of the outstanding shares of
common stock of the Company; or, during any period of twelve consecutive
calendar months, individuals who were directors of the Company on the first day
of such period shall cease to constitute a majority of the board of directors of
the Company;
 
then, and in every such event, the Agent shall at the request of Lenders having
more than 50% in aggregate amount of the Commitments (or if the Commitments have
been terminated at the request of Lenders holding more than 50% of the Loans
then outstanding), by notice to the Company take either or both of the following
actions, at the same or different times:  (i) terminate forthwith the
Commitments (if any) and (ii) declare the Loans then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrowers accrued under all
Loan Documents, shall become forthwith due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the each Borrower, anything contained herein to the contrary
notwithstanding; and in any event with respect to any Borrower described in
clause (g) or (h) above, the Commitments (if any) shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Borrowers
accrued hereunder or under any other Loan Document, shall automatically become
due and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the each Borrower, anything
contained herein to the contrary notwithstanding.
 
SECTION 6.02. Notice of Default.  The Agent shall give notice to the Company
under Section 6.01(c) promptly upon being requested to do so by any Lender and
shall thereupon notify all the Lenders thereof.
 
 
26

--------------------------------------------------------------------------------

 
ARTICLE VII

 
THE AGENT
 
SECTION 7.01. Appointment and Authorization.  Each Lender irrevocably appoints
and authorizes the Agent to take such action and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms hereof or thereof,
together with all such powers as are reasonably incidental thereto.
 
SECTION 7.02. Agent and Affiliates.  JPMCB shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise or refrain from
exercising the same as though it were not the Agent, and JPMCB and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or any other Affiliate of the
Company as if it were not the Agent hereunder, and without any duty to account
therefor to the Lenders.
 
SECTION 7.03. Action by Agent.  The obligations of the Agent hereunder are only
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) the Agent shall not be subject to any fiduciary
or other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or to exercise any discretionary power, discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents); provided that the Agent shall not be required to take any action
that, in its opinion, could expose the Agent to liability or be contrary to any
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary or any other Affiliate of the Company that is communicated to or
obtained by the Person serving as the Agent or any of its Affiliates in any
capacity.
 
SECTION 7.04. Consultation with Experts.  The Agent may consult with legal
counsel (who may be counsel for the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.
 
SECTION 7.05. Liability of Agent.  Neither the Agent nor any of its Related
Parties shall be liable for any action taken or not taken by it in connection
herewith (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or (b) in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable
judgment).  Neither the Agent nor any of its Related Parties shall be deemed to
have knowledge of any Default unless and until written notice thereof (stating
that it is a “notice of default”) is given to the Agent by the Company or any
Lender, and neither the Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain, inquire into or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder, or the contents of any certificate, report or other
document delivered thereunder or in connection therewith; (ii) the performance
or observance of any of the covenants or agreements of any Borrower or any
Lender; (iii) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered to the Agent; or (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other instrument or writing furnished in connection herewith.  Without
limiting the foregoing, the Agent shall have no obligation to take any action
under Section 5.06.  The Agent shall be entitled to rely, and shall not incur
any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Agent also shall be entitled to rely, and shall not incur any
liability for relying, upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof), and may act upon any such statement
prior to receipt of written confirmation thereof.
 
SECTION 7.06. Indemnification.  Each Lender shall, ratably in accordance with
its Commitment (or, if the Commitments shall have been terminated, ratably in
accordance with the aggregate unpaid principal amount of its Loans or, if no
Loans shall be outstanding at the time, in accordance with the Commitments as
most recently in effect), indemnify the Agent and its Related Parties (to the
extent not reimbursed by any Borrower) against any cost, expense (including
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
nonappealable judgment) that such indemnitees may suffer or incur in connection
with any Loan Document or any action taken or omitted by such indemnitees under
any Loan Document.
 
 
27

--------------------------------------------------------------------------------

 
SECTION 7.07. Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, any Arranger, any Syndication
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, any Arranger, any Syndication Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.  Each Lender, by delivering its
signature page to this Agreement, or delivering its signature page to an
Assignment and Assumption or an Accession Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Agent or the Lenders on the Effective Date.
 
SECTION 7.08. Successor Agent.  The Agent may resign at any time by giving
notice thereof to the Lenders and the Company.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Agent.  If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the retiring Agent gives
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least US$500,000,000.  Upon the
acceptance of its appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article and of
Section 10.03 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent.
 
SECTION 7.09. Agent’s Fee.  The Company shall pay to the Agent for its own
account fees in the amounts and at the times previously agreed upon between the
Company and the Agent.
 
SECTION 7.10. Arrangers and Syndication Agents.  The Arrangers and Syndication
Agents shall, in their capacities as such, have no responsibilities, obligations
or liabilities under any Loan Document.
 
SECTION 7.11. Agent Designees.  The Agent is hereby authorized to designate one
of its Affiliates (the “Agent Designee”) to perform the functions of the Agent
with respect to Borrowings denominated in any Designated Foreign Currency.  The
Agent shall designate the Agent Designee by notice to the Company and the
Lenders (and may from time to time replace the Agent Designee with any of its
Affiliates by notice to the Company and the Lenders).  Upon and after any such
designation, (a) copies of all Notices of Borrowing and all other notices
required to be delivered hereunder with respect to Designated Foreign Currency
Borrowings shall be delivered to both the Agent and the Agent Designee and
(b) all references hereunder to the “Agent” and “Agent in London” in the context
of Borrowings denominated in any Designated Foreign Currency shall be construed
as including references to the Agent Designee.  The Agent hereby designates J.P.
Morgan Europe Limited as the initial Agent Designee.
 
 
28

--------------------------------------------------------------------------------

 
ARTICLE VIII

 
CHANGE IN CIRCUMSTANCES
 
SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair.  If on
or prior to the first day of any Interest Period for any Eurocurrency Borrowing
denominated in any currency the Required Lenders advise the Agent that the
Adjusted London Interbank Offered Rate or the Adjusted European Interbank
Offered Rate, as applicable, as determined by the Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurocurrency Loans in
such currency for such Interest Period, the Agent shall forthwith give notice
thereof to the Company and the Lenders, whereupon until the Agent notifies the
Company that the circumstances giving rise to such suspension no longer exist
(which the Agent agrees to do promptly upon becoming aware that such
circumstances no longer exist), the obligations of the Lenders to make
Eurocurrency Loans in such currency shall be suspended.
 
SECTION 8.02. Illegality.  If, on or after the date of this Agreement, the
adoption or taking effect of any applicable law, rule or regulation, or any
change in any applicable law, rule or regulation, or any change in the
implementation, interpretation or administration thereof by any Governmental
Authority charged with the implementation, interpretation or administration
thereof, or compliance by any Lender (or its Eurocurrency Lending Office) with
any request, rule, guideline or directive (whether or not having the force of
law) of any such Governmental Authority shall make it unlawful or impossible for
any Lender (or its Eurocurrency Lending Office) to make, maintain or fund its
Eurocurrency Loans in any currency and such Lender shall so notify the Agent,
the Agent shall forthwith give notice thereof to the other Lenders and the
Company, whereupon until such Lender notifies the Company and the Agent that the
circumstances giving rise to such suspension no longer exist (which such Lender
agrees to do promptly upon becoming aware that such circumstances no longer
exist), the obligation of such Lender to make Eurocurrency Loans in such
currency shall be suspended.  Before giving any notice to the Agent pursuant to
this Section, such Lender shall designate a different Eurocurrency Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.  If such Lender shall determine that it may not lawfully continue to
maintain and fund any of its outstanding Eurocurrency Loans to maturity and
shall so specify in such notice, the applicable Borrowers shall immediately
prepay in full the then outstanding principal amount of each such Eurocurrency
Loans, together with accrued interest thereon.  Concurrently with prepaying each
such Eurocurrency Loan denominated in US Dollars, each such Borrower shall
borrow an ABR Loan in an equal principal amount from such Lender (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Loans of the other Lenders), and such Lender shall make such an ABR
Loan.
 
SECTION 8.03. Increased Cost and Reduced Return.  (a)  If on or after the date
hereof the adoption or taking effect of any applicable law, rule or regulation,
or any change in any applicable law, rule, regulation or treaty, or any change
in the implementation, interpretation, application or administration thereof by
any Governmental Authority charged with the implementation, interpretation,
application or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request, rule, guideline or directive
(whether or not having the force of law) of any such Governmental Authority
shall impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors, but
excluding with respect to any Eurocurrency Loan any such requirement included in
an applicable Statutory Reserve Rate), special deposit, compulsory loan,
insurance assessment or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (or its Applicable Lending
Office) or the London interbank market or the European interbank market any
other condition affecting its Eurocurrency Loans, or shall subject the Agent or
any Lender to any taxes, duties, levies, imports, deductions, charges or
withholdings (excluding, for the avoidance of doubt, (i) any of the foregoing
excluded from the definition of the term “Taxes” under Section 8.04(a) and (ii)
any of the foregoing with respect to payments by any Borrower under any Loan
Document and the Other Taxes, which are the subject of Section 8.04) on its
loans, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing is to increase the cost to such Lender (or its Applicable Lending
Office) of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make such Loan), or to reduce the amount of any sum received or
receivable by such Lender (or its Applicable Lending Office) under any Loan
Document with respect thereto, by an amount deemed by such Lender to be
material, then, within 15 days after demand by such Lender accompanied by a
certificate of such Lender explaining in reasonable detail the method by which
such amount shall have been determined (with a copy to the Agent), the relevant
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction.
 
(b) If any Lender shall have determined that, after the date hereof, the
adoption or taking effect of any applicable law, rule, regulation or treaty
regarding capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the implementation, interpretation, application or
administration thereof by any Governmental Authority charged with the
implementation, interpretation, application or administration thereof, or any
request, rule, guideline or directive regarding capital adequacy or liquidity
(whether or not having the force of law) of any such Governmental Authority has
or would have the effect of reducing the rate of return on capital of such
Lender (or its Parent) as a consequence of such Lender’s obligations hereunder
to a level below that which such Lender (or its Parent) could have achieved but
for such adoption, change, request or directive (taking into consideration its,
or its Parent’s, policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender accompanied by a certificate of such Lender
explaining in reasonable detail the method by which such amount shall have been
determined (with a copy to the Agent), the relevant Borrowers shall pay to such
Lender such additional amount or amounts as will compensate such Lender (or its
Parent) for such reduction.
 
 
29

--------------------------------------------------------------------------------

 
(c) Each Lender will promptly notify the Company and the Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender,
be otherwise disadvantageous to such Lender.  A certificate of any Lender
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, such Lender may use any reasonable
averaging and attribution methods.  Any such certificate shall contain a
statement as to the calculation of such amount; provided that such Lender shall
not be required to disclose any information it considers, in its sole
discretion, to be confidential.
 
(d) For purposes of this Section 8.03, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all regulatory requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all regulatory
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
applicable law, regardless of the date enacted, adopted, promulgated or issued.
 
SECTION 8.04. Taxes.  (a)  Any and all payments by any Borrower to or for the
account of any Lender or the Agent hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Lender and
the Agent, (i) U.S. Federal withholding taxes imposed under FATCA, (ii) taxes
imposed on its income, and franchise or similar taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or the Agent (as the case may be) is organized or in which its principal
office is located or is otherwise treated as resident of or as doing business in
such jurisdiction and, in the case of each Lender, taxes imposed on its income,
and franchise or similar taxes imposed on it, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof, and
(iii) any branch profits Taxes imposed by the United States or any similar Tax
imposed by any other jurisdiction in which the Agent or any Lender is located
(all such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”).  If any
Borrower shall be required by law to deduct or withhold any Taxes from or in
respect of any sum payable hereunder or under any other Loan Document to any
Lender or the Agent, (A) the sum payable shall be increased as necessary so that
after making all such required deductions (including such deductions or
withholdings applicable to additional sums payable under this Section 8.04) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (B) such
Borrower shall make such deductions or withholdings, (C) such Borrower shall pay
the full amount of Taxes so deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and (D) such Borrower shall furnish
to the Agent, at its address referred to in Section 10.01, the original or a
certified copy of a receipt (or such other satisfactory evidence as may be
available to the Company) evidencing payment thereof.
 
(b) In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes, and any other excise or property taxes, or charges or similar
levies, which arise from any payment made under any Loan Document or from the
execution or delivery of, or otherwise with respect to, any Loan Document
(hereinafter referred to as “Other Taxes”).
 
(c) Each Borrower agrees to indemnify each Lender and the Agent for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 8.04) paid by such Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto.  This indemnification shall be made within 30 days from the
date such Lender or the Agent (as the case may be) makes demand therefor.
 
(d) (i)  If any Lender or the Agent is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document,
such Lender or the Agent (as the case may be) shall deliver to the Company and
the Agent, at the time or times prescribed by applicable law or reasonably
requested by the Company or the Agent, such properly completed and executed
documentation prescribed by applicable law and reasonably requested by the
Company or the Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding; provided that, notwithstanding the
foregoing, in the case of any Borrower that is not resident for tax purposes in
the United States, the applicable Lender or the Agent (as the case may be) will
not be required to deliver any such documentation unless it has received written
notice from the Company advising it in reasonable detail of the general
availability of an exemption or reduction of withholding tax under the laws of
the jurisdiction in which such Borrower is located and containing all applicable
documentation (together, if requested by such Lender or the Agent (as the case
may be), with a certified English translation thereof) required to be completed
by such Lender or the Agent (as the case may be) in order to receive any such
exemption or reduction, and such Lender or the Agent (as the case may be) is
reasonably satisfied that it is legally able to provide such documentation.  In
addition, any Lender or the Agent (as the case may be), if reasonably requested
by the Company or the Agent, shall deliver such other documentation prescribed
by applicable law and reasonably requested by the Company or the Agent as will
enable the Company or the Agent to determine whether or not such Lender or the
Agent (as the case may be) is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 8.04(d)(ii)(A)
through (ii)(D) below) shall not be required if in the Lender’s or the Agent’s
(as the case may be) reasonable judgment such completion, execution or
submission would subject such Lender or the Agent (as the case may be) to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or the Agent (as the case may be).
 
 
30

--------------------------------------------------------------------------------

 
(ii) Without limiting the generality of the foregoing, if any Borrower is
resident for tax purposes in the United States, any Lender organized under the
laws of a jurisdiction outside the United States shall, to the extent it is
legally entitled to do so, on or prior to the date of its execution and delivery
of this Agreement in the case of each Lender listed on the signature pages
hereof and on or prior to the date on which it becomes a Lender in the case of
each other Lender, and from time to time thereafter if requested in writing by
the Borrower or the Agent, deliver to the Borrower and the Agent whichever of
the following is applicable:
 
(A)  a properly executed Internal Revenue Service Form W-8BEN or any successor
form prescribed by the Internal Revenue Service, certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of U.S. Federal withholding tax on payments under
any Loan Document (and specifying such reduced rate of withholding),
 
(B) duly completed originals of Internal Revenue Service Form W-8ECI,
 
(C) duly completed originals of Internal Revenue Service Form W-8IMY with any
accompanying statements and certificates, or
 
(D) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Internal Revenue Code, (A) a certificate to
the effect that such Lender is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (2) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or (3) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code and (B) duly completed copies of IRS
Form W-8BEN.
 
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Company and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Company or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Company or the Agent as may
be necessary for the applicable Borrower and the Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount of tax to deduct and
withhold from such payment.   Solely for purposes of this paragraph (iii), the
term “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
 
(iv) If, at the time a Lender first becomes a party to this Agreement (or in the
case of a Lender, designates a new Applicable Lending Office), a United States
Federal withholding tax rate in excess of zero is applicable to any payment to
such Lenders under any Loan Document, withholding tax at such rate with respect
to such payments shall be considered excluded from “Taxes” as defined in
Section 8.04(a); provided that if any amount would otherwise be so excluded with
respect to any Participant, any Lender that became a party to this Agreement
pursuant to Section 8.06 or 10.06 or any Lender that designated a new Applicable
Lending Office pursuant to Section 8.04(f), the amount so excluded shall be
reduced to the amount (if any) that had been excluded with respect to the
applicable granting Lender, assigning Lender or designating Lender immediately
before the applicable grant, assignment or designation.
 
(e) For any period with respect to which a Lender or the Agent (as the case may
be) has failed to provide the Borrower or the Agent with appropriate
documentation pursuant to Section 8.04(d)(i) through (iii) (unless such failure
is due to a change in treaty, law or regulation occurring subsequent to the date
on which a form originally was required to be provided), such Lender or the
Agent (as the case may be) shall not be entitled to indemnification under
Section 8.04(a) or 8.04(c) with respect to Taxes imposed by the applicable
jurisdiction; provided, however, that should a Lender or the Agent (as the case
may be), which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes solely because of its failure to
deliver a form required hereunder, the Borrowers shall take such steps as such
Lender or the Agent (as the case may be) shall reasonably request to assist such
Lender or the Agent (as the case may be) to recover such Taxes.
 
(f) If a Lender has knowledge that any Borrower would otherwise become required
to pay additional amounts to or for the account of any Lender pursuant to this
Section 8.04, then such Lender will change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.
 
(g) If the Agent or any Lender has knowledge of the imposition of any Taxes for
which any Borrower is required to indemnify such Agent or such Lender (as the
case may be) under this Section 8.04, such Agent or such Lender shall notify
such Borrower within 30 Business Days of obtaining such knowledge of such
imposition.
 
 
31

--------------------------------------------------------------------------------

 
(h) If the Agent or any Lender shall receive any net tax benefit by reason of
payments of additional amounts by any Borrower pursuant to this Section 8.04
which, in the sole judgment of such Agent or Lender, it would not otherwise have
been able to obtain, such Agent or Lender shall pay to such Borrower the amount
of such net benefit, as determined by such Agent or Lender in its sole
discretion.  Nothing herein shall be construed to require the Agent or any
Lender to disclose any information regarding its Taxes that it deems
confidential.
 
(i) Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that the applicable Borrower has not already indemnified the Agent for such
Taxes and without limiting the obligation of such Borrower to do so), (ii) any
taxes, duties, levies, imports, deductions, charges or withholdings attributable
to such Lender’s failure to comply with the provisions of Section 10.06(b)
relating to the maintenance of a Participant Register and (iii) any taxes
excluded from the definition of the term “Taxes” under Section 8.04(a)
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this paragraph.
 
SECTION 8.05. ABR Loans Substituted for Affected Eurocurrency Loans.  If (i) the
obligation of any Lender to make Eurocurrency Loans denominated in US Dollars
has been suspended pursuant to Section 8.02 or (ii) any Lender has demanded
compensation under Section 8.03 or 8.04 with respect to its Eurocurrency Loans
denominated in US Dollars and the relevant Borrower shall, by at least five
Business Days’ prior notice to such Lender through the Agent, have elected that
the provisions of this Section shall apply to such Lender, then, unless and
until such Lender notifies such Borrower that the circumstances giving rise to
such suspension or demand for compensation no longer exist (which such Lender
agrees to do promptly upon becoming aware that such circumstances no longer
exist):
 
(a) all Loans denominated in US Dollars which would otherwise be made by such
Lender as Eurocurrency Loans shall be made instead as ABR Loans (on which
interest and principal shall be payable contemporaneously with the related
Eurocurrency Loans of the other Lenders), and
 
(b) after each of its Eurocurrency Loans denominated in US Dollars has been
repaid, all payments of principal which would otherwise be applied to repay such
Eurocurrency Loans shall be applied to repay its ABR Loans instead.
 
SECTION 8.06. Substitution of Lender.  If (i) the obligation of any Lender to
make Eurocurrency Loans has been suspended pursuant to Section 8.02, (ii) any
Lender has demanded compensation under Section 8.03 or 8.04, or (iii) any Lender
becomes a Defaulting Lender, the Company shall have the right to cause such
Lender to transfer its Commitment and outstanding Loans to a financial
institution or financial institutions (which may be one or more of the Lenders)
which is reasonably acceptable to the Company and the Agent; provided that such
Lender shall receive as consideration for such transfer an amount equal to the
principal of and interest accrued on the transferred Loans, if any, and all fees
and other amounts accrued for its account or otherwise owed to it hereunder as
of the date of transfer.
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
GUARANTEE
 
In order to induce the Lenders to extend credit to the Borrowing Subsidiaries
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the Obligations of the Borrowing
Subsidiaries.  The Company further agrees that the due and punctual payment of
the Obligations of the Borrowing Subsidiaries may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee hereunder notwithstanding any such extension or
renewal of any Obligation.
 
The Company waives presentment to, demand of payment from and protest to any
Borrowing Subsidiary of any of the Obligations, and also waives notice of
acceptance of its obligations and notice of protest for nonpayment.  The
obligations of the Company under this Article IX shall not be affected by
(a) the failure of any Lender to assert any claim or demand or to enforce any
right or remedy against any Borrowing Subsidiary under the provisions of this
Agreement, any Borrowing Subsidiary Agreement, any other Loan Document or
otherwise; (b) any extension or renewal of any of the Obligations of any
Borrowing Subsidiary; (c) any rescission, waiver, amendment or modification of,
or release of any Borrowing Subsidiary from, any of the terms or provisions
applicable to any Borrowing Subsidiary of this Agreement, any Borrowing
Subsidiary Agreement or any other Loan Document; (d) the failure or delay of any
Lender to exercise any right or remedy against any other guarantor of the
Obligations of any Borrowing Subsidiary; (e) the failure of any Lender to assert
any claim or demand or to enforce any remedy under any Loan Document or any
other agreement or instrument; (f) any default, failure or delay, willful or
otherwise, in the performance of the Obligations of any Borrowing Subsidiary; or
(g) any other act (other than payment or performance of the Obligations of any
Borrowing Subsidiary), omission or delay to do any other act which may or might
in any manner or to any extent vary the risk of the Company or otherwise operate
as a discharge of the Company as Guarantor as a matter of law or equity or which
would impair or eliminate any right of the Company to subrogation.
 
The Company further agrees that its guarantee hereunder constitutes a promise of
payment when due (whether or not any bankruptcy or similar proceeding of any
Borrowing Subsidiary shall have stayed the accrual or collection of any of the
Obligations of such Borrowing Subsidiary or operated as a discharge thereof) and
not merely of collection, and waives any right to require that any resort be had
by any Lender to any balance of any deposit account or credit on the books of
any Lender in favor of any Borrower or Subsidiary or any other Person.
 
The obligations of the Company under this Article IX shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Obligations of any Borrowing Subsidiary, any impossibility in the performance of
the Obligations of any Borrowing Subsidiary, any law or regulation of any
jurisdiction or any other event affecting any term of the Obligations of any
Borrowing Subsidiary or otherwise.
 
The Company further agrees that its obligations under this Article IX shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation of any Borrowing Subsidiary is
rescinded or must otherwise be restored by any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise.
 
In furtherance of the foregoing and not in limitation of any other right which
any Lender may have at law or in equity against the Company by virtue hereof,
upon the failure of any Borrowing Subsidiary to pay any Obligation of such
Borrowing Subsidiary when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Agent, forthwith
pay, or cause to be paid, to the Agent for distribution to the Lenders in cash
an amount equal to the unpaid principal amount of such Obligation.  The Company
further agrees that if payment in respect of any such Obligation shall be due in
a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any legal prohibition, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of any Lender, not consistent with the protection
of its rights or interests, then, at the election of such Lender, the Company
shall make payment of such Obligation in US Dollars (based upon the applicable
Exchange Rate in effect on the date of payment) and/or in New York, and shall
indemnify such Lender against any losses or expenses (including losses or
expenses resulting from fluctuations in exchange rates) that it shall sustain as
a result of such alternative payment.
 
Upon payment in full by the Company of any Obligation of any Borrowing
Subsidiary, each Lender shall, in a reasonable manner, assign to the Company the
amount of such Obligation owed to such Lender and so paid, such assignment to be
pro tanto to the extent to which the Obligation in question was discharged by
the Company, or, if requested by the Company, make such disposition thereof as
the Company shall direct (all without recourse to any Lender and without any
representation or warranty by any Lender).  Upon payment by the Company of any
sums as provided above, all rights of the Company against any Borrowing
Subsidiary arising as a result thereof by way of right of subrogation or
otherwise shall in all respects be subordinated and junior in right of payment
to the prior indefeasible payment in full of all the Obligations owed by such
Borrowing Subsidiary to the Lenders.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
MISCELLANEOUS
 
SECTION 10.01. Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:
 
(i) in the case of any Borrower, to its (or, in the case of a Borrowing
Subsidiary, to it in care of the Company) at 3005 Highland Parkway, Suite 200,
Downers Grove, Illinois 60515, Attention of Treasurer  (Fax No. 630-743-2670);
 
(ii) if to the Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin, Floor 10,
Houston, TX 77002, Attention of Shannon Handcox (Fax No.: (713) 750-2878), with
copies to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New York, New
York 10179, Attention of Richard Duker (Fax No.: (212) 270-5100), and with
respect to any Designated Foreign Currency Borrowing, to J. P. Morgan Europe
Limited, 125 London Wall, Floor 9, London, EC2Y5AJ, United Kingdom, Attention of
Agency Department (Fax No.: 44 207 7772360) or to any other Agent Designee as
directed by the Agent; and
 
(iii) in the case of any Lender, at its address or facsimile number set forth in
its Administrative Questionnaire.
 
Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) of this Section shall be effective as provided in such
paragraph.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Agent that it is incapable of receiving notices under
such Article by electronic communication.  Any notices or other communications
to the Agent, the Company or any Borrowing Subsidiary may be delivered or
furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.
 
Unless the Agent otherwise prescribes, notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided that, if such notice, email or other communication is
not sent during the normal business hours of the recipient, such notice of
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
 
SECTION 10.02. No Waivers.  No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
SECTION 10.03. Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Agent and the Arrangers, including
reasonable fees and disbursements of counsel for the Agent and the Arrangers, in
connection with the syndication of the credit facility provided for herein, the
preparation and administration of the Loan Documents, any waiver or consent
under any Loan Document or any amendment hereof or thereof or any Default or
alleged Default under any Loan Document and (ii) if an Event of Default occurs,
all reasonable out-of-pocket expenses incurred by the Agent and each Lender,
including fees and disbursements of counsel, in connection with such Event of
Default and collection, bankruptcy, insolvency and other enforcement proceedings
resulting therefrom.
 
 
34

--------------------------------------------------------------------------------

 
(b) The Company agrees to indemnify the Agent, each Arranger, each Lender and
the respective Related Parties of the foregoing (each an “Indemnitee”) and hold
each Indemnitee harmless from and against any and all liabilities, losses,
damages, costs and expenses of any kind, including, without limitation, the
reasonable fees and disbursements of counsel, which may be incurred by such
Indemnitee in connection with any investigative, administrative or judicial
proceeding (whether or not such Indemnitee or any other party to this Agreement
shall be designated a party thereto) brought or threatened relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
Loans hereunder; provided that no Indemnitee shall have the right to be
indemnified hereunder for any such losses, liabilities, claims, damages or
expenses to the extent incurred (i) as the result of any such Indemnitee’s (or
its Related Parties) gross negligence or willful misconduct, as determined by
the final judgment of a court of competent jurisdiction, or (ii) by a Lender or
its Related Parties in connection with a proceeding with any other Lender or any
Assignee or Participant that (x) arises in connection with an assignment,
participation or other transfer pursuant to Section 10.06, (y) does not relate
to any action taken or failed to be taken by any Borrower and (z) does not
relate to any right or obligation of any Borrower.
 
(c) To the extent permitted by applicable law, neither the Company nor any
Borrowing Subsidiary shall assert, or permit any of its Affiliates or Related
Parties to assert, and each hereby waives, any claim against any Indemnitee for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), except to the extent such damages
arise from such Indemnitees’ gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment (it being understood and agreed that the foregoing does not constitute
a waiver of any claim or other right with respect to any breach by any
Indemnitee of its obligations under Section 10.14).  No party hereto, or any of
its Related Parties, shall have any liability, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, any Loan or the use of the proceeds thereof, and no party
hereto shall assert, or permit any of its Affiliates or Related Parties to
assert, and each hereby waives, any such liability (it being understood and
agreed that nothing in this sentence shall relieve the Company or the Borrowing
Subsidiaries of their obligations under the preceding paragraphs of this Section
10.03).
 
SECTION 10.04. Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan held by it which is greater than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest due
with respect to any Loan held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Lenders shall be shared by the Lenders pro rata; provided that
nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of any Borrower other than its
indebtedness under the Loans.  Each Borrower agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
in a Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of such Borrower in the amount of such participation.
 
SECTION 10.05. Amendments and Waivers.  Any provision of this Agreement or any
Borrowing Subsidiary Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Company and the Required
Lenders (and, if the rights or duties of the Agent are affected thereby, by the
Agent) (and, in the case of a Borrowing Subsidiary Agreement, the applicable
Borrowing Subsidiary); provided that no such amendment or waiver shall
(a) increase the Commitment of any Lender, or subject any Lender to any
additional obligation, without the prior written consent of such Lender,
(b) reduce the principal of, or rate of interest on, any Loan of any Lender, or
any fees payable hereunder to any Lender, or reduce the amount thereof or waive
or excuse the payment thereof, without the prior written consent of such Lender,
(c) postpone the date fixed for any payment of principal of, or interest on, any
Loan of any Lender or any fees payable hereunder to any Lender, or for any
reduction or termination of any Commitment of any Lender, without the prior
written consent of such Lender, (d) change any of the provisions of this
Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the prior
written consent of each Lender, (e) change the definition of the term
“Designated Foreign Currencies” without the prior written consent of each
Lender, (f) release the guarantee of the Company provided in Article IX, or
limit the liability of the Company in respect thereof, without the prior written
consent of each Lender and (g) change Section 2.12(d) or 10.04 in a manner that
would alter the pro rata sharing of payments required thereby without the prior
written consent of each Lender.  Notwithstanding the foregoing, (i) no consent
with respect to any amendment, waiver or other modification of this Agreement or
any Borrowing Subsidiary Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (a), (b) or (c) of the proviso of this paragraph and then only in the
event such Defaulting Lender shall be affected by such amendment, waiver or
other modification and (ii) any amendment of the definition of the term
“Applicable Rate” pursuant to the last sentence of such definition shall require
only the written consent of the Company and the Required Lenders.
 
SECTION 10.06. Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that (i) no Borrower may assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all Lenders (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in this Section), the Arrangers, the Syndication Agents and, to
the extent expressly contemplated hereby, the Agent Designees and the Related
Parties of any of the Agent, the Arrangers, the Syndication Agents and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
 
35

--------------------------------------------------------------------------------

 
(b) Any Lender may at any time grant to one or more Eligible Assignees (each a
“Participant”) participating interests in its Commitment or any or all of its
Loans.  In the event of any such grant by a Lender of a participating interest
to a Participant, whether or not upon notice to the Company and the Agent, such
Lender shall remain solely responsible for the performance of its obligations
hereunder, which obligations shall remain unchanged, and the relevant Borrower
and the Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which any Lender may grant such a participating interest
shall provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrowers hereunder, including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Agreement; provided that such participation agreement may
provide that such Lender will not agree to any modification, amendment or waiver
of this Agreement described in clauses (a), (b) or (c) of the proviso to
Section 10.05 without the consent of the Participant.  Each Borrower agrees that
each Participant shall, to the extent provided in its participation agreement,
be entitled to the benefits of Article VIII with respect to its participating
interest (subject to the requirements and limitations therein, including the
requirements under Section 8.04(d) (it being understood that the documentation
required under Section 8.04(d) shall be delivered to the granting Lender)).  An
assignment or other transfer which is not permitted by paragraph (c) or (d)
below shall be given effect for purposes of this Agreement only to the extent of
a participating interest granted in accordance with this paragraph (b).  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Loans, Commitments or
its other obligations under this Agreement or any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loans, Commitments or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as the Agent) shall have no responsibility for
maintaining a Participant Register.
 
(c) (i)  Subject to the conditions set forth in paragraph (c)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of (A) the Company; provided that
no consent of the Company shall be required for assignments to an Affiliate of
such Lender, any other Lender (other than a Defaulting Lender) or, if an Event
of Default has occurred and is continuing, any Eligible Assignee and (B) the
Agent; provided that no consent of the Agent shall be required for assignments
to a Lender, an Affiliate of a Lender or an Approved Fund.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Agent) shall not be less than $5,000,000 unless each of the Company and the
Agent otherwise consents; provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that only one such processing and recordation fee shall be
payable in the event of simultaneous assignments from any Lender or its Approved
Funds to one or more other Approved Funds of such Lender;
 
(D) the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws; and
 
(E) if the Assignee is not incorporated under the laws of the United States of
America or a State thereof, it shall deliver to the Company and the Agent
certification as to exemption from deduction or withholding of any United States
federal income taxes in accordance with Section 8.04.
 
 
36

--------------------------------------------------------------------------------

 
(iii) Subject to the satisfaction of all requirements of this Section, including
the acceptance and recording thereof pursuant to paragraph (c)(iv) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.16,
2.17, 8.03 and 8.04 (in each case, with respect to facts and circumstances
occurring on or prior to the effective date of such assignment) and of Section
10.03).
 
(iv) Upon receipt by the Agent of an Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and the
processing and recordation fee referred to in this Section, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register; provided that the Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Agent reasonably believes that such Assignment and Assumption lacks any
written consent required by this Section or is otherwise not in proper form, it
being acknowledged that the Agent shall have no duty or obligation (and shall
incur no liability) with respect to obtaining (or confirming the receipt) of any
such written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph, and following such recording, unless otherwise
determined by the Agent (such determination to be made in the sole discretion of
the Agent, which determination may be conditioned on the consent of the
assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto.  Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Agent that all written consents
required by this Section with respect thereto (other than the consent of the
Agent) have been obtained and that such Assignment and Assumption is otherwise
duly completed and in proper form, and each assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the assigning Lender and the Agent that such assignee is an Eligible Assignee
and that it shall have complied with the requirements of clause (E) of paragraph
(c)(ii) of this Section.
 
(d) Any Lender may at any time pledge or assign all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any central
bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment shall release the
transferor Lender from its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
(e) No Eligible Assignee, Participant or other transferee of any Lender’s rights
shall be entitled to receive any greater payment under Section 8.03 or 8.04 than
such Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Company’s prior written
consent or by reason of the provisions of Section 8.02, 8.03 or 8.04 requiring
such Lender to designate a different Applicable Lending Office under certain
circumstances.
 
SECTION 10.07. Collateral.  Each of the Lenders represents to the Agent and each
of the other Lenders that it in good faith is not relying upon any “margin
stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.
 
SECTION 10.08. Governing Law; Submission to Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
 
(b) Each of the Borrowers, the Lenders and the Agent hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court for the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County, or any
appellate court from any thereof, for purposes of all legal proceedings arising
out of or relating to this Agreement, any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the Borrowers, the Lenders and the Agent hereby
irrevocably and unconditionally agree that all claims in respect of any such
proceeding arising out of or relating to this Agreement or the other Loan
Documents brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State court or, to the extent
permitted by law, in such Federal court; provided that any claim brought by any
Lender or the Agent, or any Affiliate of any of the foregoing, in respect of any
such claim relating to a Borrowing Subsidiary that is incorporated in, or
conducts business in, a jurisdiction outside the United States may be brought,
and may be heard and determined, in a court in the jurisdiction in which such
Borrowing Subsidiary is incorporated or conducts business.  Each of the
Borrowers, the Lenders and the Agent agrees that a final judgment in any such
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
(c) Each of the Borrowers, the Lenders and the Agent hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such
proceeding brought in a court referred to in paragraph (b) above and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.
 
 
37

--------------------------------------------------------------------------------

 
(d) Each of the Borrowers, the Lenders and the Agent hereby irrevocably consents
to service of process in the manner provided for notices in
Section 10.01(a).  Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
(e) Each Borrowing Subsidiary hereby irrevocably designates, appoints and
empowers the Company as its designee, appointee and agent to receive, accept and
acknowledge for and on its behalf, and in respect of its property, service of
any and all legal process, summons, notices and documents that may be served in
any such action or proceeding arising out of or relating to this Agreement or
any other Loan Document.  Such service may be made by mailing or delivering a
copy of such process to any Borrowing Subsidiary in care of the Company at the
Company’s address used for purposes of giving notices under Section 10.01, and
each Borrowing Subsidiary hereby irrevocably authorizes and directs the Company
to accept such service on its behalf.
 
(f) In the event any Borrowing Subsidiary or any of its assets has or hereafter
acquires, in any jurisdiction in which judicial proceedings may at any time be
commenced with respect to this Agreement or any other Loan Document, any
immunity from jurisdiction, legal proceedings, attachment (whether before or
after judgment), execution, judgment or setoff, such Borrowing Subsidiary hereby
irrevocably agrees not to claim and hereby irrevocably and unconditionally
waives such immunity.
 
SECTION 10.09. Counterparts; Integration; Effectiveness.  This Agreement may be
signed in any number of counterparts (and by different parties hereto on
different counterparts), each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic image scan transmission shall be as
effective as delivery of a manually executed counterpart of this
Agreement.  This Agreement and the other Loan Documents constitute the entire
agreement and understanding among the parties hereto relating to the subject
matter hereof and supersede any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof, including the
commitments of the Lenders and, if applicable, their Affiliates under the
commitment letter entered into in connection with the credit facility
established hereby and any commitment advices submitted by them (but do not
supersede any other provisions of such commitment letter or any fee letter
referred to therein that do not by the terms of such documents terminate upon
the effectiveness of this Agreement, all of which provisions shall remain in
full force and effect).  This Agreement shall become effective on the date on
which the Agent has received counterparts hereof signed by each of the parties
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, written confirmation from such party in form
satisfactory to the Agent of the execution of a counterpart hereof by such
party); provided that the effectiveness of this Agreement is subject to the
satisfaction of the conditions set forth in Section 4.01.
 
SECTION 10.10. WAIVER OF JURY TRIAL.  EACH OF THE BORROWERS, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH OF THE BORROWERS,
THE AGENT AND THE LENDERS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11. Conversion of Currencies.  (a)  If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto (including any Borrowing
Subsidiary) agrees, to the fullest extent that it may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction the first currency could be
purchased with such other currency on the Business Day immediately preceding the
day on which final judgment is given.
 
(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency which may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.11 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
 
38

--------------------------------------------------------------------------------

 
SECTION 10.12. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 10.13. USA Patriot Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the requirements
of the USA Patriot Act.
 
SECTION 10.14. Confidentiality.  Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, provided that as promptly as practicable
after receipt thereof the Agent or such Lender shall notify the Company of the
receipt of such subpoena or other legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Obligations, (g) with the consent of the Company or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section, (ii) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Borrowers or (iii) is
independently developed by the Agent or any Lender without reference to the
Information.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the Agent or any
Lender on a nonconfidential basis prior to disclosure by the Borrower.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
SECTION 10.15. No Fiduciary Relationship.  The Borrowers agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Borrowers, their Subsidiaries and
their Affiliates, on the one hand, and the Agent, the Syndication Agents, the
Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Syndication Agents, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications.
 
SECTION 10.16. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.17. Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.18. Non-Public Information.  (a)  Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Borrower or the Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI.  Each Lender represents to the Borrowers and the Agent that (i) it
has developed compliance procedures regarding the use of MNPI and that it will
handle MNPI in accordance with such procedures and applicable law, including
Federal, state and foreign securities laws, and (ii) it has identified in its
Administrative Questionnaire a credit contact who may receive information that
may contain MNPI in accordance with its compliance procedures and applicable
law, including Federal, state and foreign securities laws.
 
(b) The Borrowers and each Lender acknowledge that, if information furnished by
the Borrowers pursuant to or in connection with this Agreement is being
distributed by the Agent through IntraLinks/IntraAgency, SyndTrak or another
website or other information platform (the “Platform”), (i) the Agent may post
any information that any Borrower has indicated as containing MNPI solely on
that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if the Borrowers have not indicated whether any
information furnished by any of them pursuant to or in connection with this
Agreement contains MNPI, the Agent reserves the right to post such information
solely on that portion of the Platform as is designated for Private Side Lender
Representatives.  Each of the Borrowers agrees to specify whether any
information furnished by such Borrower to the Agent pursuant to, or in
connection with, this Agreement contains MNPI, and the Agent shall be entitled
to rely on any such specification by the Borrowers without liability or
responsibility for the independent verification thereof.
 
 
39

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
DOVER CORPORATION,
by /s/  Brad M. Cerepak
 
Name:  Brad M. Cerepak
 
Title:  Senior Vice President & Chief Financial Officer
 















 
 

--------------------------------------------------------------------------------

 





JPMORGAN CHASE BANK, N.A., in its individual capacity and as Agent,
by /s/  Richard W. Duker
 
Name:  Richard W. Duker
 
Title:  Managing Director
 





















 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    BANK OF AMERICA, N.A.
 
By /s/  Darren Bielawski                                                      
Name:  Darren Bielawski
Title:  Assistant Vice President























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    Wells Fargo Bank, N.A.
 
By /s/  Eric Frandson 
Name:  Eric Frandson
Title:  Director























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    DEUTSCHE BANK AG NEWYORK BRANCH
 
By /s/  Edward D. Herko                                                      
Name:  Edward D. Herko
Title:  Director


By /s/  Ming K. Chu                                                      
Name:  Ming K. Chu
Title:  Vice President























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    GOLDMAN SACHS BANK USA
 
By /s/  Mark Walton 
Name:  Mark Walton
Title:  Authorized Signatory























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


THE ROYAL BANK OF SCOTLAND PLC
 
By /s/  L. Peter Yetman                                                      
Name:  L. Peter Yetman
Title:  Director























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    Citibank, N.A.
 
By /s/  Janice D’Arco 
Name:  Janice D’Arco
Title:  Vice President























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    MORGAN STANLEY BANK, N.A.
 
By /s/  Michael King 
Name:  Michael King
Title:  Authorized Signatory























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    U.S. Bank National Association
 
By /s/  Kenneth R. Fieler                                                      
Name:  Kenneth R. Fieler
Title:  Vice President























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    HSBC BANK USA, N.A.
 
By /s/  Randolph Cates                                                      
Name:  Randolph Cates
Title:  Senior Relationship Manager























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    ING Bank N.V., Dublin Branch
 
By /s/  Maurice Kenny                                                      
Name:  Maurice Kenny
Title:  Director


For any Lender requiring a second signature block:


By /s/  Aidan Neill                                                      
Name:  Aidan Neill
Title:  Director

























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    Skandinaviska Enskilda Banken AB(publ)
 
By /s/  Michael I. Dicks                                                      
Name:  Michael I. Dicks
Title:


For any Lender requiring a second signature block:


By /s/  Marialaura Aymerich 
Name:  Marialaura Aymerich
Title:  Loan Distribution























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    THE BANK OF NOVA SCOTIA
 
By /s/  David Mahmood                                                      
Name:  David Mahmood
Title:  Managing Director


For any Lender requiring a second signature block:




By                                                      
Name:
Title:

























 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE TO
THE CREDIT AGREEMENT
OF DOVER CORPORATION


Name of Institution:    The Northern Trust Company
 
By /s/  Daniel J. Boote                                                      
Name:  Daniel J. Boote
Title:  Senior Vice President




 













 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 2.01
 
COMMITMENTS
 

 
Lender
 
Commitment
 
JPMorgan Chase Bank, N.A.
  $ 102,000,000.00  
Bank of America, N.A.
  $ 102,000,000.00  
Wells Fargo Bank, N.A.
  $ 102,000,000.00  
Deutsche Bank AG New York Branch
  $ 83,000,000.00  
Goldman Sachs Bank USA
  $ 83,000,000.00  
The Royal Bank of Scotland plc
  $ 83,000,000.00  
Citibank, N.A.
  $ 65,000,000.00  
Morgan Stanley Bank, N.A.
  $ 65,000,000.00  
U.S. Bank National Association
  $ 65,000,000.00  
HSBC Bank USA, N.A.
  $ 50,000,000.00  
ING Bank N.V., Dublin Branch
  $ 50,000,000.00  
Skandinaviska Enskilda Banken AB (publ)
  $ 50,000,000.00  
The Bank of Nova Scotia
  $ 50,000,000.00  
The Northern Trust Company
  $ 50,000,000.00  
Total Commitments
  $ 1,000,000,000.00  



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A

[FORM OF ASSIGNMENT AND ASSUMPTION]
ASSIGNMENT AND ASSUMPTION
 
    Reference is made to the Five-Year Credit Agreement dated as of November 10,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dover Corporation, a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent.  Terms defined in
the Credit Agreement are used herein with the same meanings.
 
1.  The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes from the Assignor, subject to and
in accordance with the terms set forth herein and the Credit Agreement,
effective as of the Effective Date inserted by the Agent as contemplated below,
the interests set forth below in (a) all the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the credit facility provided for under the
Credit Agreement (including any Guarantees included in such credit facility) and
(b) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (a) above (the rights and obligations sold and assigned pursuant to
clauses (a) and (b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.
 
2.  The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than the representations and warranties made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, (iii) the financial condition of the Company, any of its Subsidiaries
or other Affiliates or any other Person obligated in respect of the Credit
Agreement or any other Loan Document or (iv) the performance or observance by
the Company, any of its Subsidiaries or other Affiliates or any other Person of
any of their respective obligations under the Credit Agreement or any other Loan
Document.
 
3.  The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Article V thereof (or, prior to the
first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent,
the Assignor or any other Lender, and (v) attached to this Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement (including Section 8.04(d) thereof), including, if
the Assignee is not already a Lender, a completed Administrative Questionnaire
in which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI about the Company, its
Subsidiaries and their securities) will be made available and who may receive
such information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws, duly completed and
executed by the Assignee, (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender and (c) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.
 
4.  From and after the Effective Date, the Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to or on or after the Effective Date. The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
 
5.  This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Assignment and Assumption by facsimile or other electronic image scan
transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Assumption.
 
6.  THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 
 
 

--------------------------------------------------------------------------------

 








Legal Name of Assignor: ___________________________________________________
 
Legal Name of Assignee: ___________________________________________________
 
[and is a Lender or an Affiliate/Approved Fund of [Identify Lender]]1
 
Assigned Interest:
 
Aggregate Amount of Commitments/Loans of all Lenders
 
Principal Amount of the Commitment/Loans Assigned2
 
Commitment/Loans Assigned as a Percentage of Aggregate Commitments/Loans of all
Lenders3
  $         $   %                                                



 
Effective Date:                                 , 20     [TO BE INSERTED BY
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]





--------------------------------------------------------------------------------

 
1     Select as applicable.
 
 
2 Must comply with the minimum assignment amounts set forth in Section
10.06(c)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.
 
3 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders.








 
 

--------------------------------------------------------------------------------

 

The terms set forth above are
hereby agreed
to:                                                                


[Name of Assignor],
as Assignor,
by:_________________________
     Name:
     Title:
 
[Consented to and]4 Accepted:
JPMORGAN CHASE BANK, N.A., as Agent,
by:_________________________
     Name:
     Title:
[Name of Assignee],
as Assignee,
by:_________________________
     Name:
     Title:
 
 
[Consented to:
DOVER CORPORATION,
by:_________________________
     Name:
     Title:]5
 




--------------------------------------------------------------------------------

 
4     To be included only if the consent of the Agent is required by Section
10.06(c) of the Credit Agreement.
 
5     To be included only if the consent of the Company is required by Section
10.06(c) of the Credit Agreement.








 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1

[FORM OF BORROWING SUBSIDIARY AGREEMENT]
 
 
        BORROWING SUBSIDIARY AGREEMENT dated as of [          ], 20[  ] (this
“Agreement”), among Dover Corporation, a Delaware corporation (the “Company”),
[Name of Borrowing Subsidiary], a [jurisdiction] [form of organization] (the
“New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as Agent.
 
Reference is made to the Five-Year Credit Agreement dated as of November 10,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to the Borrowing
Subsidiaries, and the Company and the New Borrowing Subsidiary desire that the
New Borrowing Subsidiary become a Borrowing Subsidiary.  Subject to Section 2.15
of the Credit Agreement, upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Agent, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and a “Borrowing Subsidiary”
and a “Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.  The
Company agrees that the Guarantee of the Company contained in the Credit
Agreement will apply to the Obligations of the New Borrowing Subsidiary.
 
Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof.
 
[The New Borrowing Subsidiary represents and warrants that (a) the New Borrowing
Subsidiary is subject, under the laws of the jurisdiction in which it is
organized and existing, to civil and commercial laws with respect to its
obligations under this Agreement, the Credit Agreement and the other Loan
Documents to which it is a party, and the execution, delivery and performance by
the New Borrowing Subsidiary of this Agreement, the Credit Agreement and such
other Loan Documents constitute and will constitute private and commercial acts
and not public or governmental acts, and (b) neither the New Borrowing
Subsidiary nor any of its property has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution of judgment or
otherwise) under the laws of the jurisdiction in which it is organized and
existing in respect of its obligations under this Agreement, the Credit
Agreement and such other Loan Documents.]6
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 



--------------------------------------------------------------------------------

 
6 Insert if the New Borrowing Subsidiary is a Subsidiary organized under the
laws of a jurisdiction other than the United States of America (including each
State thereof and the District of Columbia).
 








 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 
DOVER CORPORATION,
by
     
Name:           
 
Title:





[NAME OF NEW BORROWING SUBSIDIARY],
by
     
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Agent,
by
     
Name:
 
Title:




 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2








[FORM OF BORROWING SUBSIDIARY TERMINATION]
 
BORROWING SUBSIDIARY TERMINATION
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
under the Credit Agreement referred to below
c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
1111 Fannin, Floor 10
Houston, Texas 77002
 
Fax No. (713) 750-2878
 
 [Date]
 
Ladies and Gentlemen:
 
The undersigned, Dover Corporation, a Delaware corporation (the “Company”),
refers to the Five-Year Credit Agreement dated as of November 10, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent.  Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.
 
The Company hereby terminates the status of [                        ] (the
“Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Agent or any Lender,
any other amounts payable under the Credit Agreement) pursuant to the Credit
Agreement have been paid in full on or prior to the date hereof.]  [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrowing Subsidiary until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been repaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Agent or any Lender, any other amounts payable under the
Credit Agreement) pursuant to the Credit Agreement shall have been paid in full,
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.]
 
THIS INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
 
 
 

Very truly yours,
 
DOVER CORPORATION,
by
     
Name:
 
Title:





 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
MANDATORY COSTS RATE
 
Reference is made to the Five-Year Credit Agreement dated as of November 10,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dover Corporation, a Delaware corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Capitalized terms used but not defined herein shall have the meanings
specified in the Credit Agreement.
 
1.           The Mandatory Costs Rate is an addition to the interest rate to
compensate Lenders for the cost of compliance with the requirements of the Bank
of England and/or the Financial Services Authority (or, in either case, any
other authority which replaces all or any of its functions).
 
2.           The Mandatory Costs Rate for any Lender will be calculated by such
Lender as follows:
 
(a)           in relation to a Loan denominated in Sterling:
 
[Missing Graphic Reference] % per annum


(b)           in relation to a Loan denominated in any currency other than
Sterling:
 
[Missing Graphic Reference] % per annum.


Where:
 
A           is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
 
B           is the percentage rate of interest (excluding the Applicable Rate
and any additional rate of interest specified in the final sentence of Section
2.06(b) of the Credit Agreement) payable for the relevant Interest Period on the
Loan.
 
C           is the percentage (if any) of Eligible Liabilities which such Lender
is required from time to time to maintain as interest bearing Special Deposits
with the Bank of England.
 
D           is the percentage rate per annum payable by the Bank of England to
the Agent on interest bearing Special Deposits.
 
E           is designed to compensate the Lenders for amounts payable under the
Fees Rules and is calculated by the applicable Lender as being the rate of
charge payable by such Lender to the Financial Services Authority pursuant to
the Fees Rules in respect of the relevant financial year of the Financial
Services Authority (calculated for this purpose by such Lender as being the
average of the Fee Tariffs applicable to such Lender for that financial year)
and expressed in pounds per £1,000,000 of the Tariff Base of such Lender.
 
3.           For the purposes of this Exhibit:
 
(a)           “Eligible Liabilities” and “Special Deposits” have the meanings
given to them from time to time under or pursuant to the Bank of England Act
1998 or (as may be appropriate) by the Bank of England;
 
(b)           “Fees Rules” means the rules on periodic fees contained in the
Financial Services Authority Fees Manual or such other law or regulation as may
be in force from time to time in respect of the payment of fees for the
acceptance of deposits;
 
(c)           “Fee Tariffs” means the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate); and
 
(d)           “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.
 
4.           In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e., 5% will be included in the
formula as 5 and not as 0.05).  A negative result obtained by subtracting D from
B shall be taken as zero.  The resulting figures shall be rounded to four
decimal places.
 
5.             The Agent shall have no responsibility or liability for
determination of the Mandatory Costs in accordance with the foregoing.  The
Agent may from time to time, after consultation with the Company and the
Lenders, determine and notify to all parties to the Credit Agreement any
amendments that are required to be made to this Exhibit in order to comply with
any change in law, regulation or any requirements from time to time imposed by
the Bank of England or the Financial Services Authority (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D
[Form of Opinion of Counsel for the Company]


Joseph W. Schmidt
Senior Vice President
General Counsel and Secretary
November 10, 2011
To each of the Lenders and
the Agent party to the
Credit Agreement referred to below


c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
383 Madison Avenue, Floor 24
New York, New York 10179
 
 
Re:
Five-Year Credit Agreement dated as of November 10, 2011, among Dover
Corporation, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

 
Ladies and Gentlemen:
 
I am General Counsel of Dover Corporation, a Delaware corporation (the
“Company”), and have acted as counsel to the Company in connection with the
Five-Year Credit Agreement dated as of November 10, 2011 (the “Credit
Agreement”), among the Company, the Borrowing Subsidiaries from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.  This opinion is being rendered to you pursuant to
Section 4.01(a)(i) of the Credit Agreement.  Capitalized terms used but not
defined herein have the meanings attributed to them in the Credit Agreement.
 
The Company conducts substantially all of its business through its reporting
business segments (the “Segments”).  I am not the General Counsel of any of the
Segments, but the Segments report to me quarterly on material litigation and/or
contingencies and review other legal matters with me from time to time.
 
I have examined the Credit Agreement and the originals or copies certified or
otherwise identified to my satisfaction, of such documents, corporate records,
certificates of public officials and other instruments as I have deemed relevant
and necessary as the basis for the opinions set forth below.
 
In such examination, I have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to me as originals, the conformity to original documents of all documents
submitted to me as certified, photostatic or facsimile copies and the
authenticity of the originals of such copies.
 
As to various questions of fact material to the opinions rendered herein, I have
relied upon the statements and representations in the documents which I have
examined.  I have assumed the due execution and delivery, pursuant to due
authorization, of the documents that I have examined by each party thereto other
than the Company, that each such party has the full power, authority and legal
right to enter into and perform its obligations under each such document to
which it is a party, that each such document constitutes the valid and legally
binding obligation of each such other party, enforceable against such party in
accordance with its terms, and that each such party has satisfied those legal
requirements that are applicable to it to the extent necessary to make such
documents enforceable against it.  I have further assumed that there has not
been any mutual mistake of fact or misunderstanding, fraud, duress or undue
influence, and that there are no agreements or understandings among the parties,
written or oral, and there is no usage of trade or course of prior dealing among
the parties that would, in either case, define, supplement or qualify the terms
of the Credit Agreement.
 
Based upon my examination, as described above, and subject to the assumptions
and qualifications stated, I am of the opinion that:
 
1.  The Company is a corporation incorporated and in good standing and has a
legal corporate existence under the laws of the State of Delaware, and is duly
qualified and in good standing in each other jurisdiction in the United States
where the failure to be so qualified would have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole.  The
Company has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except for any such licenses, authorizations, consents and approvals
the failure to have which would not have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole.
 
2.  The execution, delivery and performance by the Company of the Credit
Agreement are within the Company’s corporate powers and have been duly
authorized by all necessary corporate action on the part of the Company.  The
Credit Agreement has been duly executed and delivered by the Company.
 
3.  The Credit Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms.
 
4.  The execution, delivery and performance by the Company of the Credit
Agreement, and the borrowings by the Company thereunder, will not (a) require
the consent, approval or authorization of, or any registration, declaration or
filing with, the State of New York or the United States of America, or any of
their respective agencies, other than filing of a Current Report on Form 8-K and
a copy of the Credit Agreement under the Securities Exchange Act of 1934, as
amended, or (b) violate any statute or regulation of the State of New York or
the United States of America applicable to the Company or its Subsidiaries
listed on Annex 1 hereto.
 
5.  The execution, delivery and performance by the Company of the Credit
Agreement, and the borrowings by the Company thereunder, will not contravene, or
constitute a default under, or result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries listed on Annex 1 hereto
under (a) the certificate of incorporation or by-laws of the Company or (b) any
agreement, judgment, injunction, order, decree or other instrument actually
known to me and binding upon the Company or any of its Subsidiaries listed on
Annex 1 hereto.  Based on factual information provided by the Company, the
Subsidiaries listed on Annex 1 hereto are all the Subsidiaries of the Company
incorporated in any jurisdiction within the United States which fall within the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission.
 
6.  To my knowledge, there is no action, suit or proceeding pending against or
threatened against or affecting the Company or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official, in which
there is a reasonable possibility of an adverse decision which could have a
material adverse effect on the business, consolidated financial position or
consolidated results of operations of the Company and its Consolidated
Subsidiaries, considered as a whole, or which in any manner draws into question
the validity of the Credit Agreement.
 
7.  Each of the Company’s corporate Subsidiaries listed on Annex 1 hereto is a
corporation incorporated and in good standing under the laws of its jurisdiction
of incorporation.  Each of the Company’s corporate Subsidiaries listed on
Annex 1 hereto has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except for any such licenses, authorizations, consents and approvals
the failure to have which would not have a material adverse effect on the
business, consolidated financial position or consolidated results of operations
of the Company and its Consolidated Subsidiaries, considered as a whole.
 
8.  The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
9.  The making of Loans under the Credit Agreement and the application of
proceeds thereof by the Company as provided in the Credit Agreement will not
violate Regulations T, U or X of the Board of Governors of the Federal Reserve
System of the United States.
 
In giving the opinions expressed above, I express no opinion as to the
enforceability of provisions indemnifying a party for its own wrongful or
negligent acts or where the indemnification is contrary to public policy.  I
also wish to point out that the enforceability of provisions in the Credit
Agreement to the effect that terms may not be waived or modified except in
writing may be limited under certain circumstances.
 
My opinion with respect to the enforceability of the Credit Agreement may be
limited or otherwise affected by (a) applicable bankruptcy, reorganization,
insolvency, liquidation, moratorium, fraudulent conveyance and similar laws
which relate to or affect creditors’ rights generally, (b) general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law), including (1) the possible unavailability of specific
performance, injunctive relief or any other equitable remedy and (2) concepts of
materiality, reasonableness, good faith and fair dealing, (c) public policy and
(d) concepts of comity.
 
For purposes of the opinions set forth in the first sentence of paragraph 1
above, I have relied solely on (i) a Certificate of the Secretary of State of
the State of Delaware dated as of November [  ], 2011, (ii) a Certificate of the
Secretary of State of the State of California dated as of November [  ], 2011,
(iii) a Certificate of the Secretary of State of the State of Colorado dated as
of November [  ], 2011, (iv) a Certificate of the Secretary of State of the
State of Illinois dated as of November [  ], 2011, (v) a Certificate of the
Secretary of State of the State of Indiana dated as of November [  ], 2011, (vi)
a Certificate of the Secretary of State of the State of New York dated as of
November [  ], 2011 and (vii) a Certificate of the Secretary of State of the
State of Ohio dated as of November [  ], 2011.


For purposes of the opinions set forth in the first sentence of paragraph 7
above, I have relied solely on [insert certificate descriptions].
 
My opinions above are limited to laws and regulations normally applicable to
transactions of the type contemplated in the Credit Agreement and do not extend
to licenses, permits and approvals necessary for the conduct of the business of
the parties to the Credit Agreement.
 
I am admitted to practice in the State of New York.  The opinions expressed
above are limited to the internal laws of the State of New York and the General
Corporation Law of the State of Delaware and not any administrative or judicial
interpretations thereof, and the federal laws of the United States of America.


This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated.  The opinions
set forth above are rendered solely to you in connection with the above matter
and may not be relied upon by you for any other purpose or relied upon by or
furnished to any other person or otherwise referred to in any report or document
without my prior written consent, provided that a copy hereof may be furnished
to your counsel and to any assignee that becomes a Lender after the date hereof.
 
This opinion letter speaks only as of the date hereof.  I undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.
 
Very truly yours,
Joseph W. Schmidt
 
 

--------------------------------------------------------------------------------



ANNEX 1
 


 
SUBSIDIARIES
 
Name of Subsidiary
Jurisdiction of Incorporation
Revod Corporation
Delaware
Delaware Capital Formation, Inc.
Delaware
Delaware Capital Holdings, Inc.
Delaware
DFH Corporation
Delaware
Dover Global Holdings, Inc.
Delaware
Dover Europe Inc.
Delaware
Northern Lights Funding LP
Delaware
Northern Lights Partners LLC
Delaware
Dover Industrial Products, Inc.
Delaware
Vectron International Inc..
Delaware
Dover Fluid Management, Inc.
Delaware
Dover Electronic Technologies, Inc.
Delaware
Dover Engineered Systems, Inc.
Delaware
Knowles Electronics Holdings, Inc.
Delaware
Knowles Intermediate Holding Inc.
Delaware
Markem-Imaje Corporation
New Hampshire











 
 

--------------------------------------------------------------------------------

 
EXHIBIT E










[Form of Borrowing Subsidiary Opinion]
 
[Letterhead of Counsel]
 
[  ], 20[  ]
 
To each of the Lenders and
the Agent party to the
Credit Agreement referred to below


c/o JPMorgan Chase Bank, N.A.,
as Administrative Agent
 
383 Madison Avenue
 
New York, New York 10179
 
Ladies and Gentlemen:
 
We have acted as special [SPECIFY JURISDICTION] counsel to each entity listed on
Schedule I attached hereto (each, a “New Borrowing Subsidiary”)  in connection
with the following documents:
 
(a)           Five-Year Credit Agreement dated as of November 10, 2011 (the
“Credit Agreement”), among Dover Corporation, the Borrowing Subsidiaries from
time to time party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Agent; and
 
(b)           the Borrowing Subsidiary Agreements dated as of [        ], 20[  ]
(the “Borrowing Subsidiary Agreements”), among Dover Corporation, each New
Borrowing Subsidiary and the Agent.
 
Capitalized terms used but not defined herein have the meanings assigned to them
in the Credit Agreement.
 
In connection with this opinion, we have examined originals or copies certified
or otherwise identified to our satisfaction of the Borrowing Subsidiary
Agreements and such other documents as we have deemed necessary for purposes of
this opinion.
 
In such examination, we have assumed the legal capacity of all natural persons,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals, the conformity to original documents of all documents
submitted to us as certified, photostatic or facsimile copies and the
authenticity of the originals of such copies.
 
As to various questions of fact material to the opinions rendered herein, we
have relied upon the statements and representations in the documents which we
have examined.  We have assumed the due execution and delivery, pursuant to due
authorization, of the documents that we have examined by each party thereto
other than the New Borrowing Subsidiaries, that each such party has the full
power, authority and legal right to enter into, and perform its obligations
under, each such document to which it is a party, that each such document
constitutes the valid and legally binding obligation of each such other party,
enforceable against such party in accordance with its terms, and that each such
party has satisfied those legal requirements that are applicable to it to the
extent necessary to make such documents enforceable against it.  We have further
assumed that there has not been any mutual mistake of fact or misunderstanding,
fraud, duress or undue influence, and that there are no agreements or
understandings among the parties, written or oral, and there is no usage of
trade or course of prior dealing among the parties that would, in either case,
define, supplement or qualify the terms of the Credit Agreement.
 
Based upon the foregoing and subject to the assumptions and qualifications
stated herein, it is our opinion that:7
 
1.           Each New Borrowing Subsidiary is a [INSERT ORGANIZATION TYPE] duly
organized, validly existing and in good standing under the laws of [SPECIFY
JURISDICTION].  The execution, delivery and performance by each New Borrowing
Subsidiary of the Borrowing Subsidiary Agreement to which it is a party and of
the Credit Agreement are within such New Borrowing Subsidiary’s [INSERT PER
ORGANIZATION TYPE] powers and have been duly authorized by all necessary [INSERT
AS APPLICABLE] action on the part of such New Borrowing Subsidiary.  Each
Borrowing Subsidiary Agreement has been duly executed and delivered by each New
Borrowing Subsidiary that is party thereto and constitutes the legal, valid and
binding obligation of such New Borrowing Subsidiary, enforceable against such
New Borrowing Subsidiary in accordance with its terms.


2.           The execution, delivery and performance of the Borrowing Subsidiary
Agreements by the New Borrowing Subsidiaries will not violate (a) any law,
statute, rule or regulation of [SPECIFY JURISDICTION] or any order of any
governmental authority of [SPECIFY JURISDICTION] known to us or (b) the New
Borrowing Subsidiaries’ Articles of Incorporation or Bylaws [OR INSERT
EQUIVALENT UNDER LOCAL LAW].


3.           No authorization, action, consent or approval of, registration or
filing with or other action by any governmental authority of [SPECIFY
JURISDICTION] is or will be required in connection with the execution, delivery
and performance by the New Borrowing Subsidiaries of the Borrowing Subsidiary
Agreements.


4.           It is not necessary under the laws of [SPECIFY JURISDICTION] that
the Agent, any Agent Designee or any Lender be a resident of, domiciled in or
licensed, qualified or entitled to do business in [SPECIFY JURISDICTION] (a) by
reason of the execution or performance of the Borrowing Subsidiary Agreements or
(b) in order to enable any of them to enforce their respective rights and
remedies under any Borrowing Subsidiary Agreements, and none of them is or will
be deemed to be resident, domiciled, carrying on business or subject to taxation
in [SPECIFY JURISDICTION] solely by reason of the execution, performance or
enforcement of the Borrowing Subsidiary Agreements.


5.           The New York governing law clauses set forth in such Borrowing
Subsidiary Agreements are valid, binding and enforceable under the laws of
[SPECIFY JURISDICTION].


6.           Any judgment or award by the New York Courts in an action, suit or
proceeding against any New Borrowing Subsidiary arising out of any of the Loan
Documents to which it is party would be recognized and enforced in [SPECIFY
JURISDICTION] and any political subdivision thereof, whether denominated in the
currency of [SPECIFY JURISDICTION] or otherwise, and it would not be necessary
to commence new proceedings in [SPECIFY JURISDICTION] other than a proceeding in
which proof of such judgment or award is submitted.


7.           No [SPECIFY JURISDICTION] ad valorem stamp duty, stamp duty reserve
tax, registration tax or other tax, fee or charge is payable on the execution or
enforceability of the Borrowing Subsidiary Agreements [that has not been paid].


8.           No authorization, consent, approval, or filing with any court or
governmental authority of [SPECIFY JURISDICTION] is required for the Agent to
remit payments or the proceeds of enforcement actions taken under or made with
respect to the [SPECIFY JURISDICTION] to other jurisdictions.


9.           To our knowledge, there is no application or proceeding pending
regarding the liquidation or dissolution of the New Borrowing Subsidiary.


We are admitted to practice in [SPECIFY JURISDICTION].  We express no opinion as
to matters under or involving the laws of any jurisdiction other than the laws
of [SPECIFY JURISDICTION].
 
[Insert here qualifications, if any, to the above opinions, necessary or part of
best practice under local law.]
 



--------------------------------------------------------------------------------

 
7 The form of the opinions that follow are applicable for New Borrowing
Subsidiaries that are organized outside the United States, and wording may
change as necessary or if part of best practice under local law.  The form of
the opinions for New Borrowing Subsidiaries that are organized in the United
States to be substantially similar to the form of such opinions set forth in
Exhibit D to the Credit Agreement, except that such opinions shall not include
references to any subsidiaries thereof.



 
 

--------------------------------------------------------------------------------

 








This opinion letter is limited to the matters stated herein, and no opinion is
implied or may be inferred beyond the matters expressly stated.  This opinion
letter is rendered solely to you in connection with the above matter.  Without
our prior consent, it may not be relied upon for any other purpose or relied
upon by or furnished to any other person other than your counsel, your
successors and any person which becomes your assignee in accordance with the
Credit Agreement.
 
This opinion letter speaks only as of the date hereof.  We undertake no, and
disclaim any, duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters and opinions set forth herein.
 


 
Very truly yours,
 










 
 

--------------------------------------------------------------------------------

 








Schedule I
List of New Borrowing Subsidiaries
 






 
 

--------------------------------------------------------------------------------

 
EXHIBIT F
 

[Form of Note]


PROMISSORY NOTE
 
 New York, New York
 [                      ], 2011
 
For value received, [Dover Corporation, a Delaware corporation] [INSERT NAME OF
BORROWING SUBSIDIARY, a corporation organized under the laws of
[          ]]  (the “Borrower”), promises to pay to the order of [        ] (the
“Lender”) (a) the unpaid principal amount of each Loan made by the Lender to the
Borrower under the Credit Agreement referred to below, when and as due and
payable under the terms of the Credit Agreement, and (b) interest on the unpaid
principal amount of each such Loan on the dates and at the rate or rates
provided for in the Credit Agreement.  All such payments of principal and
interest shall be made in the currencies and to the accounts specified in the
Credit Agreement, in immediately available funds.
 
All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.
 
This note is one of the promissory notes issued pursuant to the Five-Year Credit
Agreement dated as of November 10, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dover Corporation,
each Borrowing Subsidiary from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  Reference is made to the
Credit Agreement for provisions for the mandatory and optional prepayment hereof
and the acceleration of the maturity hereof.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.
 


 
[DOVER CORPORATION]
 
[BORROWING SUBSIDIARY],
 
by
________________________
Name:
Title:








 
 

--------------------------------------------------------------------------------

 










SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
 
Amount                   Amount of                          Unpaid
of                           
Principal                           Principal                          Notations
  Date                           Loan                          
Repaid                              Balance                          Made By












 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
[FORM OF ACCESSION AGREEMENT]
 
        ACCESSION AGREEMENT dated as of [    ], 20[  ] (this “Agreement”), among
[       ] (the “Acceding Lender”), DOVER CORPORATION, a Delaware
corporation  (the “Company”), and JPMORGAN CHASE BANK, N.A., as Agent.
 
Reference is made to the Five-Year Credit Agreement dated as of November 10,
2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Borrowing Subsidiaries from time to
time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
 
The Company has invited, and the Acceding Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder.  The
Acceding Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.
 
Accordingly, the Acceding Lender, the Company and the Agent agree as follows:
 
SECTION 1.  Accession to the Credit Agreement. (a) The Acceding Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.
 
(b) The Commitment of the Acceding Lender shall equal the amount set forth
opposite its signature hereto.
 
SECTION 2.  Representations and Warranties, Agreements of Acceding Lender,
etc.  The Acceding Lender (a) represents and warrants that it is legally
authorized to enter into this Agreement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01 of the Credit Agreement (or, prior
to the first such delivery, the financial statements referred to in Section 3.04
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) confirms that it will independently and without reliance upon the Agent or
any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (d) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (e) agrees that
it will perform, in accordance with the terms of the Credit Agreement, all the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender; (f) agrees to deliver to the Agent an
Administrative Questionnaire in which the Acceding Lender designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the Acceding Lender’s compliance procedures and applicable law, including
Federal, State and foreign securities laws; and (g) if the Acceding Lender is
not incorporated under the laws of the United States of America or a State
thereof, it shall deliver to the Company and the Agent certification as to
exemption from deduction or withholding of any United States federal income
taxes in accordance with Section 8.04 of the Credit Agreement.
 
SECTION 3.  Effectiveness.  Subject to Section 2.18 of the Credit Agreement,
this Agreement shall become effective as of the date set forth above on the date
(the “Effective Date”) that the Agent shall have received counterparts of this
Agreement that, when taken together, bear the signatures of the Agent, the
Company and the Acceding Lender.
 
SECTION 4.  Counterparts.  This Agreement may be executed in multiple
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic image scan
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 5.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to the Acceding Lender shall be given to it
at the address set forth in its Administrative Questionnaire.



 
 

--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, the Acceding Lender, the Company and the Agent have duly
executed this Agreement as of the day and year first above written.
 
Commitment
$[         ]
[ACCEDING LENDER],
by
   Name:
Title:
Address:
 





DOVER CORPORATION,
by
     
Name:
 
Title:





JPMORGAN CHASE BANK, N.A., as Agent,
by
     
Name:
 
Title:






















